

EXHIBIT 10.1




SECOND AMENDMENT dated as of June 1, 2018 (this “Amendment”), to the FIVE-YEAR
COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT dated as of November
25, 2014 (as amended by the Instrument of Assumption and Amendment dated as of
May 16, 2016 and the First Amendment dated as of November 29, 2016, the “Credit
Agreement”), among ITT INC. (f/k/a ITT Corporation), an Indiana corporation (the
“Company”), any BORROWING SUBSIDIARIES from time to time party hereto, the
LENDERS from time to time party thereto (the “Lenders”) and JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
WHEREAS, the Company, the Initial Borrowing Subsidiary, the Administrative
Agent, the Swingline Lenders and the other Lenders have agreed, on the terms and
subject to the conditions set forth herein, to amend the Credit Agreement as set
forth below, including to establish a swingline subfacility on the terms set
forth in the Amended Credit Agreement (as defined below).
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1.Defined Terms. Each capitalized term used and not otherwise defined
herein shall have the meaning set forth in the Amended Credit Agreement. The
provisions of Section 1.02 of the Credit Agreement shall apply to this
Amendment, mutatis mutandis.
SECTION 2.    Amendments to the Credit Agreement. Effective as of the Amendment
Effective Date (as defined below):
(a)    The Credit Agreement (excluding, except as set forth below, all Schedules
and Exhibits thereto, each of which shall remain as in effect immediately prior
to the Amendment Effective Date) is hereby amended by inserting the language
indicated in single-underlined text (indicated textually in the same manner as
the following example: single-underlined text) in Exhibit A hereto and by
deleting the language indicated by single-strikethrough text (indicated
textually in the same manner as the following example: stricken text) in Exhibit
A hereto.
(b)    Exhibit A-6 to this Amendment is hereby inserted as Exhibit A-6 to the
Credit Agreement.
(c)    Schedule 2.23 to this Amendment is hereby inserted as Schedule 2.23 to
the Credit Agreement.
The Credit Agreement, as amended as set forth in this Section 2, is referred to
as the “Amended Credit Agreement”.




1

--------------------------------------------------------------------------------




SECTION 3.    Swingline Subfacility. Each Person whose name appears on Schedule
2.23 hereto acknowledges and agrees that, on and as of the Amendment Effective
Date, such Person shall become a Swingline Lender under the Amended Credit
Agreement and shall have a Swingline Commitment as set forth next to the name of
such Person on Schedule 2.23 hereto. Each Lender hereby expressly agrees to, and
acknowledges its participation obligations under, the provisions of Section
2.23(c) of the Amended Credit Agreement.
SECTION 4.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each of the Company and, solely as to itself, the
Initial Borrowing Subsidiary represents and warrants, on and as of the Amendment
Effective Date, that:
(a)    This Amendment has been duly authorized, executed and delivered by it,
and this Amendment and the Amended Credit Agreement constitute its legal, valid
and binding obligations, enforceable against it in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(b)    The representations and warranties set forth in Article III of the
Amended Credit Agreement (with all references therein to the “Transactions”
being deemed to include the execution, delivery, performance and effectiveness
of this Amendment) are true and correct on and as of the Amendment Effective
Date (both before and after the effectiveness of the amendments provided for
herein) in all material respects, except to the extent they expressly relate to
an earlier date, in which case such representations and warranties are be true
and correct in all material respects as of such earlier date.
(c)    No Default or Event of Default has occurred and is continuing on and as
of the Amendment Effective Date (either before or after the effectiveness of the
amendments provided for herein).
SECTION 5.    Effectiveness.
(a)    The amendments provided for in Section 2 hereof shall become effective on
the date hereof (such date, the “Amendment Effective Date”), subject to the
satisfaction of each of the following conditions precedent:
(i)    The Administrative Agent (or its counsel) shall have received duly
executed counterparts hereof that, when taken together, bear the authorized
signatures of the Company, the Initial Borrowing Subsidiary, the Administrative
Agent, each Swingline Lender whose name is set forth on Schedule 2.23 hereto and
each Lender.
(ii)    The Administrative Agent (or its counsel) shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Loan Parties and the authorization of this Amendment, all in form and
substance reasonably satisfactory to the Administrative Agent.




2

--------------------------------------------------------------------------------




(iii)    The Administrative Agent (or its counsel) shall have received the
favorable written opinion of (A) Lori Marino, Vice President, Deputy General
Counsel and Corporate Secretary of the Company, (B) Fried, Frank, Harris,
Shriver & Jacobson LLP, special counsel for the Company, and (C) Arendt &
Medernach SA, Luxembourg counsel for the Initial Borrowing Subsidiary, in each
case dated the Amendment Effective Date and addressed to the Administrative
Agent, the Swingline Lenders and the other Lenders and in form and substance
satisfactory to the Administrative Agent.
(iv)    The Administrative Agent (or its counsel) shall have received a
certificate, dated the Amendment Effective Date and signed by a Financial
Officer of the Company, confirming the accuracy of the representations and
warranties set forth in Section 4 hereof.
(v)    The Administrative Agent shall have received, to the extent invoiced,
reimbursement or payment of all reasonable out‑of‑pocket expenses (including
reasonable fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Company under the Credit Agreement.
SECTION 6.    Reaffirmation. Each Loan Party hereby consents to this Amendment
and hereby agrees that, notwithstanding the effectiveness of this Amendment, its
obligations (including its guarantees) under the Loan Documents to which it is a
party shall continue to be in full force and effect.
SECTION 7.    Effect of Amendment; No Novation. (%3) Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Administrative Agent, the Lenders or the Issuing Banks under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which shall continue in full force and effect in accordance with the provisions
thereof. Nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances,
except as expressly set forth herein.
(a)    On and after the Amendment Effective Date, each reference in the Amended
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, shall refer to the Amended Credit Agreement and the term “Credit
Agreement”, as used in each Loan Document, shall mean the Amended Credit
Agreement.
(b)    This Amendment shall constitute a “Loan Document” for all purposes of the
Amended Credit Agreement and the other Loan Documents.
SECTION 8.    Applicable Law; Jurisdiction; Waiver of Jury Trial. THE PROVISIONS
OF SECTIONS 10.06, 10.07, 10.13 AND 10.14 OF THE CREDIT AGREEMENT ARE
INCORPORATED INTO THIS AMENDMENT, MUTATIS MUTANDIS, WITH THE SAME EFFECT AS IF
SET FORTH IN FULL HEREIN.




3

--------------------------------------------------------------------------------




SECTION 9.    Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts (and by different parties hereto on different
counterparts), each of which when so executed and delivered shall be deemed an
original, but all of which taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile transmission or other electronic imaging (such as a ‘pdf’) shall be as
effective as delivery of a manually executed counterpart hereof.
SECTION 10.    Severability. In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 11.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
[Signature Pages Follow]




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.


ITT INC.,
by
 
 
/s/ Malcolm Miller
 
Name: Malcolm Miller
 
Title: Vice President and Treasurer



ITT INDUSTRIES LUXEMBOURG S.À R.L.,
by
 
 
/s/ Laurent Schummer
 
Name: Laurent Schummer
 
Title: Manager





[Signature Page to Second Amendment]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK N.A.,
individually and as a Swingline Lender and Administrative Agent,
by
 
 
/s/ Christina Caviness
 
Name: Christina Caviness
 
Title: Vice President



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------






SIGNATURE PAGE TO SECOND AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.


Name of Lender (with each Lender that is also a
Swingline Lender executing both in its capacity as
a Lender and in its capacity as a Swingline Lender): CITIBANK, N.A.




by
 
/s/ Millie Schild
 
Name: Millie Schild
 
Title: Vice President



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO SECOND AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.


Name of Lender (with each Lender that is also a
Swingline Lender executing both in its capacity as
a Lender and in its capacity as a Swingline Lender): Barclays Bank PLC




by
 
/s/ Jake Lam
 
Name: Jake Lam
 
Title: Assistant Vice President



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO SECOND AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.


Name of Lender (with each Lender that is also a
Swingline Lender executing both in its capacity as
a Lender and in its capacity as a Swingline Lender): Wells Fargo Bank, National
Association




by
 
/s/ Kara Treiber
 
Name: Kara Treiber
 
Title: Director



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO SECOND AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.


Name of Lender (with each Lender that is also a
Swingline Lender executing both in its capacity as
a Lender and in its capacity as a Swingline Lender): U.S. BANK NATIONAL
ASSOCIATION    




by
 
/s/ Kenneth R. Fieler
 
Name: Kenneth R. Fieler
 
Title: Vice President



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO SECOND AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.


Name of Lender (with each Lender that is also a
Swingline Lender executing both in its capacity as
a Lender and in its capacity as a Swingline Lender): BNP PARIBAS




by
 
/s/ Pamela J. Fitton
 
Name: Pamela J. Fitton
 
Title: Managing Director





by
 
/s/ Richard Pace
 
Name: Richard Pace
 
Title: Managing Director



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO SECOND AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.


Name of Lender (with each Lender that is also a
Swingline Lender executing both in its capacity as
a Lender and in its capacity as a Swingline Lender): THE ROYAL BANK OF SCOTLAND
PLC




by
 
/s/ Anqui Guo
 
Name: Anqi Guo
 
Title: Associate Director



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO SECOND AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.


Name of Lender (with each Lender that is also a
Swingline Lender executing both in its capacity as
a Lender and in its capacity as a Swingline Lender): The Northern Trust Company




by
 
/s/ Eric Siebert
 
Name: Eric Siebert
 
Title: SVP



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO SECOND AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.


Name of Lender (with each Lender that is also a
Swingline Lender executing both in its capacity as
a Lender and in its capacity as a Swingline Lender): ING Bank N.V., Dublin
Branch




by
 
/s/ Sean Hassett
 
Name: Sean Hassett
 
Title: Director





by
 
/s/ Shaun Hawley
 
Name: Shaun Hawley
 
Title: Director



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO SECOND AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.


Name of Lender (with each Lender that is also a
Swingline Lender executing both in its capacity as
a Lender and in its capacity as a Swingline Lender): INTESA SANPAOLO S.P.A. –
New York Branch






by
 
/s/ Jordan Schweon
 
Name: Jordan Schweon
 
Title: Global Relationship Manager





by
 
/s/ John Michalisin
 
Name: John Michalisin
 
Title: FVP - Relationship Manager



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------




SIGNATURE PAGE TO SECOND AMENDMENT
TO FIVE-YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT OF ITT INC.


Name of Lender (with each Lender that is also a
Swingline Lender executing both in its capacity as
a Lender and in its capacity as a Swingline Lender): Commerzbank AG, New York
Branch






by
 
/s/ Anne Culver
 
Name: Anne Culver
 
Title: Vice President





by
 
/s/ John W. Deegan
 
Name: John W. Deegan
 
Title: Director



[Signature Page to Second Amendment]



--------------------------------------------------------------------------------






EXHIBIT A
Amended Credit Agreement







--------------------------------------------------------------------------------






FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING
CREDIT FACILITY AGREEMENT
Dated as of November 25, 2014
among
ITT INC. (f/k/a ITT CorporationCORPORATION),
THE LENDERS NAMED HEREIN,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
CITIBANK, N.A.,
as Syndication Agent
_____________________________________________


BARCLAYS BANK PLC
WELLS FARGO BANK N.A.
U.S. BANK NATIONAL ASSOCIATION
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
THE ROYAL BANK OF SCOTLAND PLC
BNP PARIBAS,
as Documentation Agents
J.P. MORGAN SECURITIES LLC
CITIGROUP GLOBAL MARKETS INC.,
JPMORGAN CHASE BANK, N.A.
CITIBANK, N.A.,
BARCLAYS BANK PLC and
WELLS FARGO SECURITIES, LLC,
as Lead Arrangers and Joint Bookrunners
[CS&M Ref. No. 6701-895]


18

--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I

DEFINITIONS
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Terms Generally
2830
SECTION 1.03.
Accounting Terms; GAAP
2931
SECTION 1.04.
Classification of Loans and Borrowings
3032
SECTION 1.05.
Currency Translation
3032

ARTICLE II

THE CREDITS
SECTION 2.01.
Commitments
3032
SECTION 2.02.
Loans
3133
SECTION 2.03.
Competitive Bid Procedure
3234
SECTION 2.04.
Revolving Borrowing Procedure
3436
SECTION 2.05.
Letters of Credit
3537
SECTION 2.06.
Conversion and Continuation of Revolving Loans
4042
SECTION 2.07.
Fees
4143
SECTION 2.08.
Repayment of Loans; Evidence of Debt
4244
SECTION 2.09.
Interest on Loans
4345
SECTION 2.10.
Default Interest
4446
SECTION 2.11.
Alternate Rate of Interest
4446
SECTION 2.12.
Termination, Reduction, Extension and Increase of Commitments
4547
SECTION 2.13.
Prepayment
4749
SECTION 2.14.
Reserve Requirements; Change in Circumstances
4850
SECTION 2.15.
Change in Legality
4952
SECTION 2.16.
Indemnity
5052
SECTION 2.17.
Pro Rata Treatment
5153
SECTION 2.18.
Sharing of Setoffs
5154
SECTION 2.19.
Payments
5254
SECTION 2.20.
Taxes
5255
SECTION 2.21.
Duty to Mitigate; Assignment of Commitments Under Certain Circumstances
5760
SECTION 2.22.
Defaulting Lenders
5861
SECTION 2.23.
Swingline Loans
63

ARTICLE III

REPRESENTATIONS AND WARRANTIES
SECTION 3.01.
Organization; Powers
6065
SECTION 3.02.
Authorization
6065






--------------------------------------------------------------------------------





SECTION 3.03.
Enforceability
6066
SECTION 3.04.
Governmental Approvals
6066
SECTION 3.05.
Financial Statements
6166
SECTION 3.06.
Litigation; Compliance with Laws
6166
SECTION 3.07.
Federal Reserve Regulations
6167
SECTION 3.08.
Investment Company Act
6267
SECTION 3.09.
Use of Proceeds
6267
SECTION 3.10.
Full Disclosure; No Material Misstatements
6267
SECTION 3.11.
Taxes
6267
SECTION 3.12.
Employee Pension Benefit Plans
6268
SECTION 3.13.
Anti-Corruption Laws and Sanctions
6268
SECTION 3.14.
EEA Financial Institutions
6368

ARTICLE IV

CONDITIONS OF LENDING
SECTION 4.01.
All Extensions of Credit
6368
SECTION 4.02.
Effective Date
6469
SECTION 4.03.
First Borrowing by Each Borrowing Subsidiary
6570

ARTICLE V

AFFIRMATIVE COVENANTS
SECTION 5.01.
Existence
6671
SECTION 5.02.
Business and Properties
6671
SECTION 5.03.
Financial Statements, Reports, etc
6671
SECTION 5.04.
Insurance
6772
SECTION 5.05.
Obligations and Taxes
6773
SECTION 5.06.
Litigation and Other Notices
6773
SECTION 5.07.
Maintaining Records; Access to Properties and Inspections
6873
SECTION 5.08.
Use of Proceeds
6873
SECTION 5.09.
Guarantee Requirement
6873

ARTICLE VI

NEGATIVE COVENANTS
SECTION 6.01.
Priority Indebtedness
6974
SECTION 6.02.
Liens
7075
SECTION 6.03.
Sale and Lease‑Back Transactions
7176
SECTION 6.04.
Fundamental Changes
7177
SECTION 6.05.
Restrictive Agreements
7177
SECTION 6.06.
Interest Coverage Ratio
7278
SECTION 6.07.
Leverage Ratio
7278






--------------------------------------------------------------------------------





ARTICLE VII

EVENTS OF DEFAULT
ARTICLE VIII

THE ADMINISTRATIVE AGENT
ARTICLE IX

GUARANTEE
SECTION 9.01.
Guarantee
7783

ARTICLE X

MISCELLANEOUS
SECTION 10.01.
Notices
7985
SECTION 10.02.
Survival of Agreement
8186
SECTION 10.03.
Binding Effect
8186
SECTION 10.04.
Successors and Assigns
8187
SECTION 10.05.
Expenses; Indemnity
8490
SECTION 10.06.
APPLICABLE LAW
8691
SECTION 10.07.
Waivers; Amendment
8691
SECTION 10.08.
Entire Agreement
8792
SECTION 10.09.
Severability
8793
SECTION 10.10.
Counterparts
8793
SECTION 10.11.
Headings
8793
SECTION 10.12.
Right of Setoff
8793
SECTION 10.13.
JURISDICTION; CONSENT TO SERVICE OF PROCESS
8893
SECTION 10.14.
WAIVER OF JURY TRIAL
8894
SECTION 10.15.
Borrowing Subsidiaries
8994
SECTION 10.16.
Conversion of Currencies
9095
SECTION 10.17.
USA PATRIOT Act
9096
SECTION 10.18.
No Fiduciary Relationship
9096
SECTION 10.19.
Non-Public Information
9096
SECTION 10.20.
Release of Subsidiary Guarantees
9197
SECTION 10.21.
Permitted Reorganization
9197
SECTION 10.22.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
9399






--------------------------------------------------------------------------------






EXHIBITS
Exhibit A-1
Form of Competitive Bid Request

Exhibit A-2
Form of Notice of Competitive Bid Request

Exhibit A-3
Form of Competitive Bid

Exhibit A-4
Form of Competitive Bid Accept/Reject Letter

Exhibit A-5
Form of Revolving Borrowing Request

Exhibit A-6
Form of Swingline Borrowing Request

Exhibit B
Form of Assignment and Assumption

Exhibit C-1
Form of Opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, Counsel for ITT
Corporation

Exhibit C-2
Form of Opinion of Lori Marino, Chief CorporateVice President, Deputy General
Counsel and Corporate Secretary of ITT Corporation

Exhibit D-1    Form of Borrowing Subsidiary Agreement
Exhibit D-2    Form of Borrowing Subsidiary Termination
Exhibit E    Form of Issuing Bank Agreement
Exhibit F    Form of Note
Exhibit G    Form of US Tax Certificate
SCHEDULES
Schedule 1.01    Existing Letters of Credit
Schedule 2.01    Commitments
Schedule 2.23    Swingline Lenders and Swingline Commitments
Schedule 6.01    Existing Indebtedness
Schedule 6.02    Existing Liens
Schedule 6.05 Existing Restrictive Agreements







--------------------------------------------------------------------------------






FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT dated as
of November 25, 2014 (as it may be amended, supplemented or otherwise modified,
the “Agreement”) dated as of November 25, 2014,, among ITT INC. (f/k/a ITT
CORPORATION), an Indiana corporation (the “Company”); each Borrowing Subsidiary
party hereto; the lenders listed in Schedule 2.01 (together with their
successors and permitted assigns, the “Lenders”); and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.
The Lenders have been requested to extend credit to the Borrowers (such term and
each other capitalized term used but not otherwise defined herein having the
meaning assigned to it in Article I) to enable the Borrowers (a) to borrow on a
standby revolving credit basis on and after the date hereof and at any time and
from time to time prior to the Maturity Date a principal amount that will not
result in the Aggregate Credit Exposure exceeding $500,000,000 at any time
outstanding and, (b) to request the issuance of Letters of Credit for the
accounts of the Borrowers that will not result in the L/C Exposure exceeding
$100,000,000 at any time outstanding and (c) to borrow Swingline Loans on and
after the Second Amendment Effective Date and at any time and from time to time
prior to the Maturity Date in a principal amount that will not result in the
Swingline Exposure exceeding $500,000,000 at any time outstanding. The Lenders
have also been requested to provide procedures pursuant to which the Borrowers
may invite the Lenders to bid on an uncommitted basis on short-term borrowings
by the Borrowers. The proceeds of such borrowings are to be used for working
capital and other general corporate purposes and to repay any amounts
outstanding under the Existing Credit Agreement. The Letters of Credit shall
support payment obligations incurred in the ordinary course of business by the
Borrowers. The Lenders are willing to extend credit on the terms and subject to
the conditions herein set forth.
Accordingly, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR Borrowing” shall mean a Revolving Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any Revolving Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.
“Accession Agreement” shall have the meaning assigned to such term in Section
2.12(e).
“Administrative Agent” shall mean JPMCB, in its capacity as administrative agent
for the Lenders hereunder and under the other Loan Documents, or any successor
appointed in accordance with Article VIII. Unless the context requires


1

--------------------------------------------------------------------------------





otherwise, the term “Administrative Agent” shall include any Affiliate of JPMCB
through which JPMCB shall determine to perform any of its obligations in such
capacity hereunder in accordance with Article VIII.
“Administrative Fees” shall have the meaning assigned to such term in Section
2.07(b).
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing (including any
notional LIBOR Borrowing of one month referred to in the definition of the term
“Alternate Base Rate”) for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly or indirectly controls or is controlled by or is under
common control with the Person specified.
“Aggregate Credit Exposure” shall mean the aggregate amount of all the Lenders’
Credit Exposures; provided that for purposes of this definition, the Swingline
Exposure of any Lender that is a Swingline Lender shall be deemed to be its
Applicable Share of the Dollar Equivalents of the aggregate principal amount of
all Swingline Loans outstanding at such time, adjusted to give effect to any
reallocation under Section 2.22 of the Swingline Exposures of Defaulting Lenders
in effect at such time.
“Agreement” shall have the meaning assigned to such term in preamble.
“Agreement Currency” shall have the meaning assigned to such term in Section
10.16(b).
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate (which, for
the avoidance of doubt, shall not include the Applicable Percentage with respect
to Eurocurrency Loans) on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1% per annum; provided that if such rate shall be less than 1%,
such rate shall be deemed to be 1%. For purposes hereof, “Prime Rate” shall mean
the rate of interest per annum publicly announced from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective on the date such
change is publicly announced as effective; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero. “Federal Funds Effective
Rate” shall mean, for any day, the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
released on the next succeeding


2

--------------------------------------------------------------------------------





Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
released for any day which is a Business Day, the arithmetic average (rounded
upwards to the next 1/100th of 1%), as determined by the Administrative Agent,
of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided that if such rate shall be less than zero, such rate
shall be deemed to be zero. If for any reason the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms thereof, the Alternate Base
Rate shall be determined without regard to clause (b) of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the rate per annum appearing on the applicable Reuters screen page
(currently page LIBOR01) displaying interest rates for dollar deposits in the
London interbank market (or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion) at approximately 11:00 a.m., London
time, on such day for deposits in dollars with a maturity of one month; provided
that if such rate shall be less than zero, such rate shall be deemed to be zero.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate, or the Adjusted LIBO Rate, respectively.
“Alternative Currency” shall mean Euro and Sterling.
“Alternative Currency Loan” shall mean any Revolving Loan denominated in an
Alternative Currency.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Company or the Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.
“Applicable Percentage” shall mean on any date, with respect to LIBOR Loans,
EURIBOR Loans, Euro Overnight Rate Loans, ABR Loans, the Facility Fee or the L/C
Participation Fee, as the case may be, the applicable percentage set forth below
under the caption “LIBO/EURIBO/Euro Overnight Rate Spread,” “Alternate Base Rate
Spread”, “Facility Fee Percentage” or “L/C Participation Fee Percentage,” as the
case may be, based upon the Ratings in effect on such date:
 
LIBO/EURIBO/ Euro Overnight Rate Spread
Alternate Base Rate Spread
Facility Fee Percentage
L/C Participation Fee Percentage
Category 1
 
 
 
 
Baa1 or higher by Moody’s;
BBB+ or higher by S&P;
BBB+ or higher by Fitch
1.000%
0.000%
0.125%
1.000%



3

--------------------------------------------------------------------------------





Category 2
 
 
 
 
Baa2 by Moody’s;
BBB by S&P;
BBB by Fitch
1.100%
0.100%
0.150%
1.100%
Category 3
 
 
 
 
Baa3 by Moody’s;
BBB- by S&P;
BBB- by Fitch
1.300%
0.300%
0.200%
1.300%
Category 4
 
 
 
 
Ba1 by Moody’s;
BB+ by S&P;
BB+ by Fitch
1.500%
0.500%
0.250%
1.500%
Category 5
 
 
 
 
Lower than Ba1 by Moody’s;
Lower than BB+ by S&P;
Lower than BB+ by Fitch
1.650%
0.650%
0.350%
1.650%



For purposes of the foregoing: (a) if Fitch shall for any reason not have a
Rating in effect, then the LIBO/EURIBO/Euro Overnight Rate Spread, Alternate
Base Rate Spread, Facility Fee Percentage and L/C Participation Fee Percentage
shall be determined by reference to the Rating or Ratings remaining available or
deemed to be available as provided below (and Fitch will not be deemed to have a
Rating available), (b) if either Moody’s or S&P shall merge with or into or be
acquired by another Rating Agency, or shall cease to be in the business of
rating corporate debt obligations, or shall otherwise cease to have a Rating in
effect notwithstanding the Company’s use of commercially reasonable efforts to
cause such a Rating to be maintained in effect, then the LIBO/EURIBO/Euro
Overnight Rate Spread, Alternate Base Rate Spread, Facility Fee Percentage and
L/C Participation Fee Percentage shall be determined by reference to the Rating
of the other such Rating Agency; (c) if either Moody’s or S&P shall not have a
Rating in effect for a reason other than one of the reasons set forth in the
preceding clause (b), such Rating Agency shall be deemed to have a Rating
available and such Rating shall be deemed to be in Category 5; (d) if the
Ratings available or deemed to be available shall fall in different Categories,
then (i) if Ratings are available or deemed to be available from all three
Rating Agencies, the LIBO/EURIBO/Euro Overnight Rate Spread, Alternate Base Rate
Spread, Facility Fee Percentage and L/C Participation Fee Percentage shall be
determined by reference to the highest Category achieved or exceeded by at least
two of the three Ratings and (ii) if Ratings are available or deemed to be
available from only two Rating Agencies, the LIBO/EURIBO/Euro Overnight Rate
Spread, Alternate Base Rate Spread, Facility Fee Percentage and L/C
Participation Fee Percentage shall be determined by reference to the higher of
the two Ratings or, if the Ratings differ by more than one Category, the
Category one level below that corresponding to the higher of the two Ratings,
(e) if a Rating is available or deemed to be available from only one Rating
Agency, the LIBO/EURIBO/Euro Overnight Rate Spread, Alternate Base Rate Spread,
Facility Fee Percentage and L/C Participation Fee Percentage shall be determined
by reference to that Rating; and (f) if any Rating shall be changed (other than
as a result of a change in the rating system of the applicable Rating Agency),
such change shall be effective as of the date on which it is first announced by
the Rating Agency making such change. Each change in the Applicable Percentage
shall


4

--------------------------------------------------------------------------------





apply to all outstanding LIBO/EURIBOLIBOR Loans, EURIBOR Loans, Euro Overnight
Rate Loans and ABR Loans and to L/C Participation Fees and Facility Fees
accruing during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of any Rating Agency shall change, the parties
hereto shall negotiate in good faith to amend the references to specific ratings
in this definition to reflect such changed rating system and, pending the
effectiveness of any such amendment, the Applicable Percentage shall be
determined by reference to the Rating most recently in effect from such Rating
Agency prior to such change.
“Applicable Share” of any Lender at any time shall mean the percentage of the
Total Commitment represented by such Lender’s Commitment; provided that in the
case of Section 2.22 when a Defaulting Lender shall exist, “Applicable Share”
shall mean the percentage of the Total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
shall be terminated pursuant to Article VII, the Applicable Shares of the
Lenders shall be based upon the Commitments in effect, giving effect to any
assignments and to any Revolving Lender’s status as a Defaulting Lender at the
time of determination.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and an assignee in the form of Exhibit B.
“Bail-In Action” shall mean, as to any EEA Financial Institution, the exercise
of any Write-Down and Conversion Powers by the applicable EEA Resolution
Authority in respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time that is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Event” shall mean, with respect to any Person, that such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or in the good faith judgment of
the Administrative Agent has consented to, approved of, or acquiesced in any
such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of (a) any ownership interest or the acquisition of any
ownership interest in, or the exercise of control over, such Person by a
Governmental Authority or instrumentality thereof or (b) in the case of a
solvent Lender organized under the laws of The Netherlands, the precautionary
appointment of an administrator, guardian, custodian or other similar official
by a Governmental Authority or instrumentality thereof, under or based on the
law of the country where such Lender is


5

--------------------------------------------------------------------------------





subject to home jurisdiction supervision, if applicable law requires that such
appointment not be publicly disclosed, provided, further, in each such case,
that such ownership interest or such action, as applicable, does not result in
or provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm its obligations hereunder.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” shall mean the Board of Directors of a Borrower or any duly
authorized committee thereof.
“Borrower” shall mean the Company or any Borrowing Subsidiary.
“Borrowing” shall mean (a) Revolving Loans or Competitive Loans of the same Type
and currency, made by the Lenders (or, in the case of a Competitive Borrowing,
by the Lender or Lenders whose Competitive Bids have been accepted pursuant to
Section 2.03), converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.“Borrowing
Date” shall mean any date on which a Borrowing is made or a Letter of Credit
issued hereunder and (b) a Swingline Loan.
“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a Dollar Equivalent of
US$5,000,000 or more.
“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.
“Borrowing Subsidiary” shall mean (a) the Initial Borrowing Subsidiary and (b)
any other Subsidiary that shall have become a Borrowing Subsidiary as provided
in Section 10.15, in each case, other than any Subsidiary that shall have ceased
to be a Borrowing Subsidiary as provided in Section 10.15.
“Borrowing Subsidiary Agreement” shall mean an agreement in the form of Exhibit
D-1 hereto duly executed by the Company and a Subsidiary.
“Borrowing Subsidiary Termination” shall mean an agreement in the form of
Exhibit D-2 hereto duly executed by the Company and a Borrowing Subsidiary.
“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, (a) when used in connection with a
LIBOR Loan denominated in any currency or a Euro Overnight Rate Loan, the term
“Business


6

--------------------------------------------------------------------------------





Day” shall also exclude any day on which banks are not open for dealings in
deposits denominated in suchthe applicable currency in the London interbank
market, (b) when used in connection with a EURIBOR Loan, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in Euro, and (c) when used in connection with
determining any date on which any amount is to be paid or made available in a
Non-US Currency, the term “Business Day” shall also exclude any day on which
commercial banks and foreign exchange markets are not open for business in the
principal financial center in the country of such Non-US Currency or Frankfurt,
Germany if such Non-US Currency is the Euro.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP, and the final maturity of such obligations shall be the date of the
last payment of such or any other amounts due under such lease (or other
arrangement) prior to the first date on which such lease (or other arrangement)
may be terminated by the lessee without payment of a premium or a penalty.
“CFC” shall mean (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.
“CFC Holdco” shall mean a Subsidiary that has no material assets other than
Equity Interests in one or more CFCs.
A “Change in Control” shall be deemed to have occurred if (a) any Person or
group of Persons (other than the New Holding Company pursuant to a Permitted
Reorganization) shall have acquired beneficial ownership of more than 30% of the
outstanding Voting Shares of the Company (within the meaning of Section 13(d) or
14(d) of the Exchange Act and the applicable rules and regulations thereunder),
or (b) during any period of 12 consecutive months, commencing after the
Effective Date, individuals who on the first day of such period were directors
of the Company (together with any replacement or additional directors who were
nominated or elected by a majority of directors then in office) cease to
constitute a majority of the Board of Directors of the Company.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any change in applicable law or regulation or in the interpretation,
promulgation, implementation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof (whether or
not having the force of law); provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in


7

--------------------------------------------------------------------------------





each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or,
Competitive Loans or Swingline Loans.
“Closing Date” shall mean the date on which executed counterparts of this
Agreement shall have been delivered by the parties hereto. In the event such
executed counterparts shall be held under any escrow arrangement pending the
effectiveness of this Agreement, the Closing Date shall be the date on which
this Agreement, fully executed by the parties hereto, shall be delivered by the
escrow or similar agent to the Company and the Administrative Agent.
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time, and the Treasury regulations promulgated thereunder.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder as set forth in Schedule 2.01 under the heading “Commitment” or
in an Assignment and Assumption delivered by such Lender under Section 10.04, as
such Commitment may be permanently terminated, reduced or increased from time to
time pursuant to Section 2.12 or pursuant to one or more assignments under
Section 10.04. The Commitment of each Lender shall automatically and permanently
terminate on the Maturity Date if not terminated earlier pursuant to the terms
hereof.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Company
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 10.01, including through the Platform.
“Company” shall have the meaning assigned to such term in preamble.
“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.
“Competitive Bid Accept/Reject Letter” shall mean a notification made by a
Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4.
“Competitive Bid Rate” shall mean, as to any Competitive Bid, (i) in the case of
a Eurocurrency Loan, the Margin, and (ii) in the case of a Fixed Rate Loan, the
fixed rate of interest offered by the Lender making such Competitive Bid.
“Competitive Bid Request” shall mean a request made pursuant to Section 2.03(a)
in the form of Exhibit A-1.
“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose


8

--------------------------------------------------------------------------------





Competitive Bids for such Borrowing have been accepted under the bidding
procedure described in Section 2.03.
“Competitive Loan” shall mean a Lloan made pursuant to the bidding procedure
described in Section 2.03. Each Competitive Loan shall be a Eurocurrency
Competitive Loan or a Fixed Rate Loan and will be denominated in either Dollars
or a Non-US Currency.
“Competitive Loan Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of all outstanding Competitive
Loans denominated in Dollars made by such Lender and (b) the sum of the Dollar
Equivalents of the principal amounts of all outstanding Competitive Loans
denominated in Non-US Currencies made by such Lender, determined on the basis of
the applicable Exchange Rates in effect on the respective dates of the
Competitive Bid Requests pursuant to which such Competitive Loans were made.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated November 4, 2014 related to the credit facilities established
by this Agreement.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consenting Lender” shall have the meaning assigned to such term in Section
2.12(d).
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation for such period and amortization
of intangible and capitalized assets for such period, (iv) any losses during
such period attributable to the disposition of assets other than in the ordinary
course of business, (v) any other extraordinary, unusual or non-recurring
non-cash charges for such period, (vi) any non-cash expenses for such period
resulting from the grant of stock options or other equity-based incentives to
any director, officer or employee of the Company or any Subsidiary, (vii) any
losses attributable to early extinguishment of Indebtedness or obligations under
any Hedging Agreement, (viii) any unrealized non-cash losses for such period
attributable to accounting in respect of Hedging Agreements, (ix) any non-cash
asbestos-related charges, (x) any repositioning, realignment and restructuring
costs in an aggregate amount during any period of four consecutive fiscal
quarters not to exceed $25,000,000, and (xi) any acquisition-related expenses,
and minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) any gains during such period attributable to the
disposition of assets other than in the ordinary course of business, (ii) any
other extraordinary non-cash gains for such period, (iii) any gains attributable
to the early extinguishment of Indebtedness or obligations under any Hedging
Agreement, (iv) any unrealized non-cash gains for such period attributable to
accounting in respect of Hedging Agreements, (v) the cumulative effect of
changes in


9

--------------------------------------------------------------------------------





accounting principles, and (vi) any cash payments made during such period with
respect to noncash items added back (or that would have been added back had this
Agreement been in effect) in computing Consolidated EBITDA for any prior period,
including those under clause (a)(ix) above. For purposes of calculating
Consolidated EBITDA for any period to determine the Leverage Ratio, if during
such period the Company or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto in accordance with Section
1.03(b).
“Consolidated Interest Expense” shall mean, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
the Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP. Consolidated Interest Expense for
any period during which the Company or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition shall be calculated after giving
pro forma effect thereto in accordance with Section 1.03(b).
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Net Tangible Assets” shall mean at any time the total of all
assets appearing on the most recent consolidated balance sheet of the Company
and its Subsidiaries delivered under Section 5.03(a) or (b) (or, prior to the
delivery of any such balance sheet, the most recent pro forma balance sheet
referred to in Section 3.05(c)), less the sum of the following items as shown on
such consolidated balance sheet:
(i) the book amount of all segregated intangible assets, including such items as
good will, trademarks, trademark rights, trade names, trade name rights,
copyrights, patents, patent rights and licenses and unamortized debt discount
and expense less unamortized debt premium;
(ii) all depreciation, valuation and other reserves;
(iii) current liabilities;
(iv) any minority interest in the shares of stock (other than Preferred Stock)
and surplus of Subsidiaries; and
(v) deferred income and deferred liabilities.
“Consolidated Total Indebtedness” shall mean, as of any date, the aggregate
principal amount of Indebtedness of the Company and the Subsidiaries outstanding
as of such date, determined on a consolidated basis in accordance with GAAP;
provided that, for purposes of this definition, the term “Indebtedness” shall
not include contingent obligations of the Company or any Subsidiary as an
account party in respect of any letter of credit or letter of guaranty to the
extent such letter of credit or letter of guaranty does not support
Indebtedness.


10

--------------------------------------------------------------------------------





“Credit Exposure” shall mean, with respect to any Lender at any time, the Dollar
Equivalentsum of the Revolving Credit Exposure and the Competitive Loan Exposure
of such Lender; provided that for purposes of this definition, the Swingline
Exposure of any Lender that is a Swingline Lender shall be deemed to be its
Applicable Share of the Dollar Equivalents of the aggregate principal amount at
such time of all Swingline Loans outstanding Loans of such Lender, plus the
aggregate amount at such time of such Lender’s L/C Exposureat such time,
adjusted to give effect to any reallocation under Section 2.22 of the Swingline
Exposures of Defaulting Lenders in effect at such time.
“Credit Party” shall mean the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender.
“Declining Lender” shall have the meaning assigned to such term in Section
2.12(d).
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender that (a) has failed, within three
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied or, in the case of clause (iii), such payment is the
subject of a good faith dispute, (b) has notified the Company, any other
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied),
(c) has failed, within three Business Days after written request by the
Administrative Agent made in good faith to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit or Swingline Loans under this Agreement, unless such Lender
has notified the Administrative Agent in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance reasonably satisfactory to it, or (d) has
become the subject of a Bankruptcy Event or a Bail-In Action.
“Designated Hedging Obligations” shall mean all obligations of the Company or
any Subsidiary under each Hedging Agreement that (a) is in effect on the
Effective Date with a counterparty that is a Lender (or an Affiliate thereof) as
of the


11

--------------------------------------------------------------------------------





Effective Date or (b) is entered into after the Effective Date with any
counterparty that is a Lender (or an Affiliate thereof) at the time such Hedging
Agreement is entered into, and, in either case, the obligations under which have
been designated as “Designated Hedging Obligations” in a written notice
delivered by the Company to the Administrative Agent.
“Documentation Agents” shall mean Barclays Bank PLC, Wells Fargo Bank N.A., U.S.
Bank National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd., The Royal
Bank of Scotland plc, and BNP Paribas.
“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount in Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency or Non-US Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.05 using
the Exchange Rate with respect to such Alternative Currency or Non-US Currency
at the time in effect under the provisions of such Section.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia, other than any Subsidiary that is a CFC or a CFC Holdco.
“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country that is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) above or (c) any institution
established in an EEA Member Country that is a Subsidiary of an institution
described in clause (a) or (b) above and is subject to consolidated supervision
with its parent.
“EEA Member Country” shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” shall mean the first date on which the conditions set forth in
Section 4.02 are satisfied.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, the Company or any Affiliate of the Company.
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or


12

--------------------------------------------------------------------------------





nonvoting, in, or interests in the income or profits of, a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan other than
events for which the 30 days’ notice period has been waived; (b) a failure by
any Plan to meet the minimum funding standards (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence of any liability under Title IV of
ERISA with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (e) the receipt by the Company or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the receipt by the Company or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
that Withdrawal Liability is being imposed or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); or (g)
the occurrence of a “prohibited transaction” with respect to which the Company
or any of its Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code), or with respect to which the Company or any such
Subsidiary could otherwise be liable.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” shall mean, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate. EURIBOR Loans shall be
denominated in Euro.
“Euro” or “€” means the single currency of the European Union.


13

--------------------------------------------------------------------------------





“Euro Overnight Rate” means a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for overnight deposits
in Euros as displayed on the applicable Reuters screen page (currently LIBOR01
or LIBOR02) (or, in the event such rate does not appear on a page of the Reuters
screen, on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) at approximately 11:00 a.m., Local Time, on such day;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement. When used in reference to any Loan
or Borrowing, “Euro Overnight Rate” refers to whether such Loan, or the Loans
comprising such Borrowing, shall bear interest at a rate determined by reference
to the rate set forth in the first sentence of this definition. Euro Overnight
Rate Loans shall be denominated in Euro and may only be Swingline Loans.
“Eurocurrency”, when used in reference to any Loan or Borrowing, means that such
Loan or Borrowing is a LIBOR Loan or Borrowing or a EURIBOR Loan or Borrowing,
as the context requires. All Revolving Loans and Revolving Borrowings
denominated in an Alternative Currency must be Eurocurrency Loans or Borrowings.
“Event of Default” shall have the meaning assigned to such term in Article VII.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Exchange Rate” shall mean, on any date, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars, at approximately 10:00 a.m., New York City time, on such
date as shown on the Reuters WRLD Page for such currency. In the event that such
rate does not appear on the applicable Reuters WRLD Page, (a) the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Company, or (b) in the absence of such an agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange available
to the Administrative Agent or one of its Affiliates in the market where its, or
its Affiliates’, foreign currency exchange operations in respect of such
currency are then being conducted, at approximately 10:00 a.m., New York City
time, on such date for the purchase of Dollars for delivery two Business Days
later, provided that if at the time of such determination, for any reason, no
such spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate.
“Excluded Taxes” shall mean, with respect to any Credit Party (including any
assignee of or successor to a Credit Party and any Participant) and any other
recipient of any payment to be made by or on account of any obligation of a
Borrower under this Agreement or any Loan Documents: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Credit Party or
other recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending


14

--------------------------------------------------------------------------------





office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender (other than an assignee pursuant to a request by a Borrower under
Section 2.21(b)), any US Federal withholding Taxes resulting from any law in
effect on the date such Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Lender’s failure to comply with
Section 2.20(f) (including as a result of any inaccurate or incomplete
documentation), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from a Borrower with respect to such
withholding Taxes pursuant to Section 2.20(a), and (c) any Taxes imposed with
respect to the requirements of FATCA.
“Existing Credit Agreement” shall mean the Four-Year Competitive Advance and
Revolving Credit Facility Agreement dated as of October 25, 2011, as amended,
among the Company, certain lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent.
“Existing Letter of Credit” means each letter of credit previously issued for
the account of any Borrower under the Existing Credit Agreement that (a) is
outstanding on the Effective Date and (b) is listed on Schedule 1.01.
“Existing Maturity Date” shall have the meaning assigned to such term in Section
2.12(d).
“Facility Fee” shall have the meaning assigned to such term in Section 2.07(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.
“Fees” shall mean the Facility Fee, the Administrative Fees, the L/C
Participation Fees, and the Issuing Bank Fees.
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, controller, assistant controller, treasurer,
associate or assistant treasurer or director of treasury services of such
Person.
“Fitch” shall mean Fitch Ratings, a wholly owned subsidiary of Fimilac, S.A, or
any of its successors.
“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.
“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (the “Fixed Rate”) (expressed in the form of a decimal
to


15

--------------------------------------------------------------------------------





no more than four decimal places) specified by the Lender making such Loan in
its Competitive Bid.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“GAAP” shall mean United States generally accepted accounting principles,
applied on a consistent basis.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
9.01(a).
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Hedging Agreement. The
“amount” or “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (based on mark-to-market values and giving effect to any
netting agreements) that the Company or such Subsidiary would be required to pay
if such Hedging Agreement were terminated at such time.
“Increasing Lender” shall have the meaning assigned to such term in Section
2.12(e).
“Indebtedness” of any Person shall mean all indebtedness representing money
borrowed or the deferred purchase price of property (other than trade accounts
payable) or any capitalized lease obligation, which in any case is created,
assumed, incurred or guaranteed in any manner by such Person or for which such
Person is responsible or liable (whether by agreement to purchase indebtedness
of, or to supply funds to or invest in, others or otherwise). For the avoidance
of doubt, the term Indebtedness shall not include obligations under Hedging
Agreements.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by a Borrower under this Agreement and (b) to
the extent not otherwise described in (a), Other Taxes.


16

--------------------------------------------------------------------------------





“Initial Borrowing Subsidiary” shall mean ITT Industries Luxembourg S.À R.L., a
société à responsabilité limitée organized under the laws of Luxembourg.
“Interest Coverage Ratio” shall mean the ratio of (a) Consolidated EBITDA to (b)
Consolidated Interest Expense, each as calculated for any period of the four
prior consecutive fiscal quarters.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurocurrency Loan or Fixed Rate Loan, the last day of each Interest Period
applicable thereto, and with respect to a Eurocurrency Loan with an Interest
Period of more than three months’ duration or a Fixed Rate Loan with an Interest
Period of more than 90 days’ duration, each day that would have been an Interest
Payment Date for such Loan had successive Interest Periods of three months’
duration or 90 days’ duration, as the case may be, been applicable to such Loan
and (c, (c) with respect to any Swingline Loan, the day that such Swingline Loan
is required to be repaid and (d) with respect to any Loan, the Maturity Date or
the date of any prepayment of such Loan or conversion of such Loan to a Loan of
a different Type.
“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter, as the applicable Borrower may elect and (b) as to any Fixed
Rate Borrowing, the period commencing on the date of such Borrowing and ending
on the date specified in the Competitive Bids in which the offers to make the
Fixed Rate Loans comprising such Borrowing were extended, which shall not be
earlier than seven days after the date of such Borrowing or later than 360 days
after the date of such Borrowing; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of Eurocurrency
Loans only, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day. Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of the Specified Time on the Quotation Day.
“IRS” shall mean the United States Internal Revenue Service.
“Issuing Bank” shall mean (a) JPMorgan Chase Bank, N.A., (b) Citibank N.A. , (c)
Barclays Bank PLC, (d) Wells Fargo Bank N.A. and (e) each Lender that shall have
become an Issuing Bank hereunder as provided in Section 2.05(j) (other than any


17

--------------------------------------------------------------------------------





Person that shall have ceased to be an Issuing Bank as provided in Section
2.05(i)), each in its capacity as an issuer of Letters of Credit hereunder. Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.05 with respect to
such Letters of Credit).
“Issuing Bank Agreement” shall mean an agreement in substantially the form of
Exhibit E.
“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.07(c).
“Joint Bookrunners” shall mean the Lead Arrangers.
“JPMCB” shall mean JPMorgan Chase Bank, N.A. and its successors.
“Judgment Currency” shall have the meaning assigned to such term in Section
10.16(b).
“L/C Commitment” means (a) in the case of each of JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, Citibank N.A. and Wells Fargo Bank N.A., $25,000,000 and (b)
in the case of any other Issuing Bank, the amount determined by agreement among
the Company, such Issuing Bank and the Administrative Agent and set forth in the
Issuing Bank Agreement of such Issuing Bank.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“L/C Exposure” shall mean at any time the sum of (a) the aggregate Dollar
Equivalents of the aggregate amounts of all outstanding Letters of Credit at
such time plus (b) the aggregate Dollar Equivalents of the aggregate amounts of
all L/C Disbursements that have not yet been reimbursed at such time. The L/C
Exposure of any Lender at any time shall mean its Applicable Share of the
aggregate L/C Exposure at such time.
“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.07(c).
“Lead Arrangers” shall mean J.P. Morgan Securities LLC, Citigroup Global Markets
IncJPMorgan Chase Bank, N.A., Citibank, N.A., Barclays Bank PLC and Wells Fargo
Securities, LLC.
“Letter of Credit” shall mean any standby letter of credit issued pursuant to
Section 2.05 and any Existing Letter of Credit.
“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.


18

--------------------------------------------------------------------------------





“Lenders” shall have the meaning assigned to such term in preamble. Unless the
context otherwise requires, the term “Lenders” includes each Swingline Lender.
“Leverage Ratio” shall mean, at any time, the ratio of (a) Consolidated Total
Indebtedness at such time to (b) Consolidated EBITDA for the most recently ended
period of four consecutive fiscal quarters.
“LIBO Rate” shall mean, with respect to any LIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the LIBO Rate. LIBOR Loans shall be denominated in
Dollars or Sterling only.
“Lien” shall mean, with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, security interest, charge or other encumbrance on, of, or
in such property or asset.
“Loan” shall mean a Competitive Loan or, a Revolving Loan or a Swingline Loan,
whether made as a LIBOR Loan, a EURIBOR Loan, a Euro Overnight Rate Loan, an ABR
Loan or a Fixed Rate Loan, as permitted hereby.
“Loan Documents” shall mean this Agreement, any guarantee agreement delivered
pursuant to Section 5.09, the Letters of Credit, the Borrowing Subsidiary
Agreements, any Issuing Bank Agreements, and promissory notes, if any, issued
pursuant to Section 10.04(i).
“Loan Parties” shall mean, at any time, the Company, each Borrowing Subsidiary
and any Significant Domestic Subsidiary that shall have guaranteed the
Obligations pursuant to Section 5.09.
“Local Time” shall mean (a) with respect to a Loan or Borrowing denominated in
Dollars, or any L/C Disbursement, New York City time and (b) with respect to a
Loan or Borrowing denominated in a currency other than Dollars, London Ttime.
“Margin” shall mean, as to any Eurocurrency Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.
“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.


19

--------------------------------------------------------------------------------





“Margin Stock” shall have the meaning given such term under Regulation U of the
Board.
“Material Acquisition” shall mean any acquisition of (a) Equity Interests in any
Person if, after giving effect thereto, such Person will become a Subsidiary or
(b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $50,000,000.
“Material Adverse Effect” shall mean an event or condition that has resulted in
a material adverse effect on (a) the business, assets, liabilities, operations
or financial condition of the Company and its Subsidiaries, taken as a whole,
(b) the ability of any Borrower to perform any of its material obligations under
any Loan Document or (c) the enforceability of the Lenders’ rights under any
Loan Document.
“Material Disposition” shall mean any sale, transfer or other disposition of (a)
all or substantially all the issued and outstanding Equity Interests in any
Person that are owned by the Company or any Subsidiary or (b) assets comprising
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $50,000,000.
“Material Indebtedness” shall mean Indebtedness (other than the Loans, Letters
of Credit and any guarantees under the Loan Documents), or obligations in
respect of one or more Hedging Agreements or Securitization Transactions, of any
one or more of the Company and the Subsidiaries in an aggregate principal amount
of $75,000,000 or more.
“Maturity Date” shall mean November 25, 2021, as such date may be extended
pursuant to Section 2.12(d).
“MNPI” shall mean material information concerning the Company, the Subsidiaries
or any Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Company, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.


20

--------------------------------------------------------------------------------





“Moody’s” shall mean Moody’s Investors Service, Inc. or any of its successors.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“New Holding Company” shall have the meaning assigned to such term in Section
10.21(a).
“Non-Speculative Hedging Agreements” shall mean (a) Hedging Agreements entered
into to hedge or mitigate risks to which the Company or any Subsidiary has
actual exposure in the course of its business (other than in respect of Equity
Interests or Indebtedness of the Company or any Subsidiary) and (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from floating to fixed rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Company or any Subsidiary.
“Non-US Currency” shall mean any currency other than Dollars that is freely
transferable and convertible into Dollars in the London market and as to which
an Exchange Rate and LIBO Rates (or in the case of Euro, EURIBO Rates) may be
determined.
“Non-US Currency Loan” shall mean any Competitive Loan denominated in a currency
other than Dollars.
“Non-US Lender” shall mean a Lender that is not a US Person.
“Notice of Competitive Bid Request” shall mean a notification made pursuant to
Section 2.03(a) in the form of Exhibit A-2.
“Obligations” means (a) the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of L/C Disbursements, interest thereon and obligations to provide
cash collateral, and (iii) all other monetary obligations of the Company or any
Subsidiary under this Agreement and each other Loan Document, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual payment of
all Designated Hedging Obligations, (c) the due and punctual payment and
performance of all other obligations of each Loan Party under any agreement with
any Lender for cash management services, including treasury, depository,
overdraft, purchasing, credit or debit card, electronic funds transfer and other
cash management arrangements, and (d)


21

--------------------------------------------------------------------------------





the due and punctual payment and performance of all other obligations of each
Loan Party under or pursuant to this Agreement and each of the other Loan
Documents.
“Other Connection Taxes” means, with respect to any Credit Party (including any
assignee of or successor to a Credit Party and any Participant) and any other
recipient of any payment to be made by or on account of any obligation of a
Borrower under this Agreement or any Loan Documents, Taxes imposed as a result
of a present or former connection between such Credit Party or other recipient,
as applicable, and the jurisdiction imposing such Tax (other than connections
arising from such Credit Party or other recipient, as applicable, having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document.
“Other Taxes” shall mean any present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes (other than Excluded Taxes) that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under this Agreement or any other Loan Document.
“Participant” shall have the meaning assigned to such term in Section 10.04(f).
“Participant Register” has the meaning assigned to such term in Section
10.04(f).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.05;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.05;
(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
the preceding clause (i);


22

--------------------------------------------------------------------------------





(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business (but excluding obligations constituting Indebtedness) and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations described in clause (i) above;
(e) pledges or Liens necessary to secure a stay of any legal or equitable
process in a proceeding to enforce a liability or obligation contested in good
faith by the Company or a Subsidiary or required in connection with the
institution by the Company or a Subsidiary of any legal or equitable proceeding
to enforce a right or to obtain a remedy claimed in good faith by the Company or
a Subsidiary, or required in connection with any order or decree in any such
proceeding or in connection with any contest of any tax or other governmental
charge; or the making of any deposit with or the giving of any form of security
to any governmental agency or any body created or approved by law or
governmental regulation in order to entitle the Company or a Subsidiary to
maintain self-insurance or to participate in any fund in connection with
workers’ compensation, unemployment insurance, old age pensions or other social
security or to share in any provisions or other benefits provided for companies
participating in any such arrangement or for liability on insurance of credits
or other risks;
(f) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (i) of Article VII;
(g) any Lien on property in favor of the United States of America, or of any
agency, department or other instrumentality thereof, to secure partial, progress
or advance payments pursuant to the provisions of any contract;
(h) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(i) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts, securities accounts or other funds maintained with depository
institutions or securities intermediaries; provided that such deposit accounts,
securities accounts or funds are not established or deposited for the purpose of
providing collateral for any Indebtedness and are not subject to restrictions on
access by the Company or any Subsidiary in excess of those required by
applicable banking or other regulations;
(j) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business


23

--------------------------------------------------------------------------------





(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession
agreement;
(l) any Lien affecting property of the Company or any Subsidiary securing
Indebtedness of the United States of America or a State thereof (or any
instrumentality or agency of either thereof) issued in connection with a
pollution control or abatement program required in the opinion of the Company to
meet environmental criteria with respect to manufacturing or processing
operations of the Company or any Subsidiary and the proceeds of which
Indebtedness have financed the cost of acquisition of such program, and renewals
or extensions of any such Lien that do not extend to additional assets or
increase the amount of the obligations secured thereby; and
(m) contractual rights of set-off not established to secure the payment of
Indebtedness.
“Permitted Reorganization” shall mean a transaction described in Section 10.21
pursuant to which the Company becomes a wholly-owned subsidiary of the New
Holding Company and the New Holding Company assumes all the obligations of, and
becomes, the “Company” hereunder, but only if all the conditions set forth in
Section 10.21 shall have been satisfied.
“Person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, association, company, partnership or government,
or any agency or political subdivision thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA sponsored, maintained or contributed to by the Company
or any ERISA Affiliate.
“Platform” shall have the meaning assigned to such term in Section 10.01(d).
“Preferred Stock” shall mean any capital stock entitled by its terms to a
preference (a) as to dividends or (b) upon a distribution of assets.
“Priority Indebtedness” shall mean, without duplication, (a) all Indebtedness or
obligations in respect of one or more Hedging Agreements of any Subsidiary
(other than any Significant Domestic Subsidiary that has guaranteed the
Obligations as provided in Section 5.09) and (b) (i) all Indebtedness of the
Company or any Subsidiary, and all obligations in respect of one or more Hedging
Agreements, secured by any Lien on any asset of the Company or any Subsidiary
(other than obligations of the Company under Non-Speculative Hedging Agreements
that are secured only by cash or cash equivalents), (ii) all obligations of the
Company or any Subsidiary under conditional sale or other title retention
agreements relating to property acquired by the Company or such Subsidiary
(excluding trade accounts payable incurred in the ordinary course of business),
(iii) all Capital Lease Obligations of the Company or any


24

--------------------------------------------------------------------------------





Subsidiary, (iv) all Securitization Transactions of the Company or any
Subsidiary and (v) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by the Company or any
Subsidiary, whether or not the Indebtedness secured thereby has been assumed by
the Company or such Subsidiary.
“Quotation Day” shall mean (a) with respect to any currency (other than
Sterling) for any Interest Period, the day two Business Days prior to the first
day of such Interest Period and (b) with respect to Sterling for any Interest
Period, the first day of such Interest Period, in each case unless market
practice differs for loans such as the applicable Loans priced by reference to
rates quoted in the relevant interbank market, in which case the Quotation Day
for such currency shall be determined by the Administrative Agent in accordance
with market practice for such loans priced by reference to rates quoted in the
relevant interbank market (and if quotations would normally be given by leading
banks for such loans priced by reference to rates quoted in the relevant
interbank market on more than one day, the Quotation Day shall be the last of
those days).
“Rating Agencies” shall mean Moody’s, S&P and Fitch.
“Ratings” shall mean at any time the public ratings most recently announced by
the Rating Agencies for senior, unsecured, non-credit-enhanced (other than by
guarantees of Subsidiaries that at the time guarantee the Obligations hereunder)
long-term debt (including under this Agreement, whether or not Loans are
outstanding at such time) of the Company or, if no senior, unsecured, non-credit
enhanced, long-term debt of the Company shall be in effect, the Company’s
corporate, issuer or similar ratings.
“Ratings Condition” shall have the meaning given such term in Section 5.09.
“Register” shall have the meaning given such term in Section 10.04(d).
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, partners, trustees, employees,
agents and advisors of such Person and of such Person’s Affiliates.
“Reportable Event” shall mean any reportable event as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414).
“Required Lenders” shall mean, at any time, Lenders having Commitments
representing more than 50% of the Total Commitment or, for purposes of
acceleration pursuant to Article VII, Lenders holding Credit Exposures
representing more than 50% of the Aggregate Credit Exposure.


25

--------------------------------------------------------------------------------





“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
“Revolving Borrowing” shall mean a Borrowing consisting of simultaneous
Revolving Loans from each of the Lenders.
“Revolving Borrowing Request” shall mean a request made pursuant to Section 2.04
in the form of Exhibit A-5.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the Dollar Equivalents of the aggregate principal amount at such
time of all outstanding Revolving Loans of such Lender, (b) the L/C Exposure of
such Lender at such time and (c) the Swingline Exposure of such Lender of such
time.
“Revolving Loans” shall mean the revolving loans made pursuant to Section 2.01
and 2.04. Each Revolving Loan shall be a Eurocurrency Revolving Loan or an ABR
Loan.
“S&P” shall mean Standard and Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.S&P Global or any of its successors.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the date of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State to the extent that a U.S. Person would be prohibited from engaging in
transactions with such Person, or by the United Nations Security Council, the
European Union or any EU member state, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person 50% or more owned by any such
Person or Persons.
“Screen Rate” shall mean (a) in respect of the LIBO Rate for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in the applicable currency
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period as displayed on the Reuters screen page that displays
such rate (currently LIBOR01 or LIBOR02) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be


26

--------------------------------------------------------------------------------





selected by the Administrative Agent from time to time in its reasonable
discretion), and (b) in respect of the EURIBO Rate for any Interest Period, the
percentage per annum determined by the Banking Federation of the European Union
for such Interest Period as set forth on the Reuters screen page that displays
such rate (currently EURIBOR01) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion); provided that if the
Screen Rate, determined as provided above, would be less than zero, the Screen
Rate shall for all purposes of this Agreement be zero. If, as to any currency,
no Screen Rate shall be available for a particular Interest Period but Screen
Rates shall be available for maturities both longer and shorter than such
Interest Period, than the Screen Rate for such Interest Period shall be the
Interpolated Screen Rate.
“SEC” shall mean the Securities and Exchange Commission.
“Second Amendment” shall mean the Second Amendment dated as of June 1, 2018,
among the Company, the Initial Borrowing Subsidiary party thereto, the Lenders
(including the Swingline Lenders) party thereto and the Administrative Agent.
“Second Amendment Effective Date” shall mean June 1, 2018.
“Securitization Transaction” shall mean any transfer by the Company or any
Subsidiary of accounts receivable or interests therein (a) to a trust,
partnership, corporation, limited liability company or other entity, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or successor transferee of Indebtedness
or other securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests
therein, or (b) directly to one or more investors or other purchasers. The
“amount” or “principal amount” of any Securitization Transaction shall be deemed
at any time to be the aggregate principal or stated amount of the Indebtedness
or other securities referred to in the first sentence of this definition or, if
there shall be no such principal or stated amount, the uncollected amount of the
accounts receivable or interests therein transferred pursuant to such
Securitization Transaction, net of any such accounts receivable or interests
therein that have been written off as uncollectible.
“Significant Domestic Subsidiary” shall mean, at any time, each Domestic
Subsidiary other than Domestic Subsidiaries that in the aggregate do not account
for more than 10% of the combined revenues (excluding revenues consisting of
payments from the Company or any Subsidiary) of the Company and its Domestic
Subsidiaries.
“Significant Subsidiary” shall mean, at any time, each Borrower and each
subsidiary accounting for more than 5% of the consolidated revenues of the
Company for the most recent period of four consecutive fiscal quarters of the
Company for which pro forma or historical financial statements of the Company
have been delivered prior to the date hereof (as described in Section 3.05(b))
or pursuant to Section 5.03(a) or 5.03(b) or more than 5% of the consolidated
total assets of the Company at the end of such period; provided that if at the
end of or for any such period of four consecutive fiscal quarters all
Subsidiaries that are not Significant Subsidiaries shall account for more than
10% of the


27

--------------------------------------------------------------------------------





consolidated revenues of the Company or more than 10% of the consolidated total
assets of the Company, the Company shall designate sufficient Subsidiaries as
“Significant Subsidiaries” to eliminate such excess (or if the Company shall
have failed to designate such Subsidiaries within 10 Business Days, Subsidiaries
shall automatically be deemed designated as Significant Subsidiaries in
descending order based on the amounts of their contributions to consolidated
total assets until such excess shall have been eliminated), and the Subsidiaries
so designated or deemed designated shall for all purposes of this Agreement
constitute Significant Subsidiaries.
“Specified Time” shall mean (a) with respect to the LIBO Rate, 11:00 a.m.,
London time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt
time.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Sterling” or “£” shall mean the lawful currency of the United Kingdom.
“subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, association or other business entity of which securities or other
ownership interests representing more than 50% of the ordinary voting power are,
at the time as of which any determination is being made, owned or controlled by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” shall mean a subsidiary of the Company.
“Subsidiary Guarantee Agreement” shall have the meaning given such term in
Section 5.09.
“Swingline Borrowing Request” shall mean a request made pursuant to Section 2.23
in the form of Exhibit A-6.
“Swingline Commitment” shall mean, with respect to each Swingline Lender, (a) in
the case of any Swingline Lender referred to in clause (a) of the definition of
such term, the amount set forth on Schedule 2.23 opposite the name of such
Swingline Lender or (b) in the case of any Swingline Lender referred to in
clause (b) of the definition of such term, the amount set forth in the written
agreement referred to in such clause.


28

--------------------------------------------------------------------------------





“Swingline Exposure” shall mean, at any time, the Dollar Equivalents of the
aggregate principal amount of all Swingline Loans outstanding at such time. The
Swingline Exposure of any Lender at any time shall be the sum of (a) its
Applicable Share of the Dollar Equivalents of the aggregate principal amount of
all Swingline Loans outstanding at such time (excluding, in the case of any
Lender that is a Swingline Lender, Swingline Loans made by it and outstanding at
such time to the extent that the other Lenders shall not have funded their
participations in such Swingline Loans), adjusted to give effect to any
reallocation under Section 2.22 of the Swingline Exposures of Defaulting Lenders
in effect at such time, and (b) in the case of any Lender that is a Swingline
Lender, the Dollar Equivalents of the aggregate principal amount of all
Swingline Loans made by such Swingline Lender and outstanding at such time to
the extent that the other Lenders shall not have funded their participations in
such Swingline Loans.
“Swingline Lender” shall mean (a) each Person listed on Schedule 2.23, in its
capacity as a lender of Swingline Loans hereunder and (b) any other Lender that
shall have agreed to serve in such capacity pursuant to a written agreement
executed by the Company, the applicable Lender and the Administrative Agent
(including any such agreement referred to in Section 2.23(d)). Any Swingline
Lender may perform any of its obligations in its capacity as such through one or
more of its Affiliates.
“Swingline Loan” shall mean a loan made pursuant to Section 2.23.
“Syndication Agent” shall mean Citigroup Global Markets Inc.
“TARGET” shall mean the Trans-European Automated Real Time Gross Settlement
Express Transfer (TARGET) payment system.
“Taxes” shall mean any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Total Commitment” shall mean, at any time, the aggregate amount of Commitments
of all the Lenders, as in effect at such time.
“Transactions” shall have the meaning assigned to such term in Section 3.02.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the Adjusted
LIBO Rate, LIBO Rate, the EURIBO Rate, the Euro Overnight Rate, the Alternate
Base Rate, the Competitive Bid Rate and the Fixed Rate.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.


29

--------------------------------------------------------------------------------





“US Person” shall mean a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“US Tax Certificate” has the meaning assigned to such term in Section
2.20(f)(ii)(D)(2).
“VAT” shall mean (a) any Tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other Tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such Tax
referred to in clause (a) of this definition, or imposed elsewhere.
“VAT Recipient” shall have the meaning assigned to such term in Section 2.20(i).
“VAT Relevant Party” shall have the meaning assigned to such term in Section
2.20(i).
“VAT Supplier” shall have the meaning assigned to such term in Section 2.20(i)
of the Credit Agreement.
“Voting Shares” shall mean, as to a particular corporation or other Person,
outstanding shares of stock or other Equity Interests of any class of such
Person entitled to vote in the election of directors, or otherwise to
participate in the direction of the management and policies, of such Person,
excluding shares or Equity Interests entitled so to vote or participate only
upon the happening of some contingency.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean any Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
SECTION 1.02.     Terms Generally. The definitions of terms used herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all


30

--------------------------------------------------------------------------------





statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.
SECTION 1.03.     Accounting Terms; GAAP. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature used herein
shall be construed in accordance with GAAP as in effect on the date hereof;
provided, however, that if the Company, by notice to the Administrative Agent,
shall request an amendment to any provision hereof to implement the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision, regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall, unless the Administrative Agent or the Required Lenders
give notice to the Company of an objection to such request, be interpreted on
the basis of GAAP as in effect and applied immediately after such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall be calculated after
giving pro forma effect thereto as if such transaction had occurred on the first
day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.03(a) or 5.03(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the pro
forma financial statements referred to in Section 3.05(b)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
(i) in accordance with Article 11 of Regulation S-X under the Securities Act, if
such Material Acquisition or Material Disposition would be required to be given
pro forma effect in accordance with Regulation S-X for purposes of preparing the
Company’s annual and quarterly reports to the SEC, and (ii) in any event, on a
reasonable basis consistent with accepted financial practice. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if


31

--------------------------------------------------------------------------------





the rate in effect on the date of determination had been the applicable rate for
the entire period (taking into account any Hedging Agreement applicable to such
Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).
SECTION 1.04.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).
SECTION 1.05.     Currency Translation. The Administrative Agent shall determine
the Dollar Equivalent of any Borrowing (other than a Swingline Loan) denominated
in an Alternative Currency or Non-US Currency on or about the date of the
commencement of the initial Interest Period and each subsequent Interest Period
therefor (and, in the case of any Interest Period longer than three months, as
of each Interest Payment Date applicable to such Borrowing), in each case using
the applicable Exchange Rate in effect on the date of determination, and each
such amount shall be the Dollar Equivalent of such Borrowing until the next
required calculation thereof pursuant to this Section. The Administrative Agent
shall determine the Dollar Equivalent of any Letter of Credit denominated in a
currency other than Dollars as of the date such Letter of Credit is issued,
amended to increase its face amount, extended or renewed and as of the last
Business Day of each subsequent calendar quarter, in each case using the
applicable Exchange Rate in effect on the date that is two Business Days prior
to the date on which such Letter of Credit is issued, amended to increase its
face amount, extended or renewed and as of the last Business Day of such
subsequent calendar quarter, as the case may be, and each such amount shall be
the Dollar Equivalent of such Letter of Credit until the next required
calculation thereof pursuant to this sentence. The Administrative Agent shall
determine the Dollar Equivalent of any Swingline Loan as of the date on which
such Swingline Loan is made, using the applicable Exchange Rate in effect on
such date, and such amount shall be the Dollar Equivalent of such Swingline
Loan. For purposes of Article VI and the definitions employed therein, amounts
in currencies other than Dollars shall be translated into Dollars at the
currency exchange rates used in preparing the Company’s most recent annual or
quarterly financial statements.
ARTICLE II

THE CREDITS
SECTION 2.01.     Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans in Dollars or Alternative
Currencies to the Borrowers, at any time and from time to time on and after the
date hereof and until the earlier of the Maturity Date and the termination of
the Commitment of such Lender, in an amount that will not result in (a) the sum
of the Revolving Credit Exposure and the L/C Exposure of such Lender exceeding
such Lender’s Commitment or (b) the Aggregate Credit Exposure exceeding the
Total Commitment then in effect. Within the foregoing limits, the Borrowers may
borrow, pay or prepay and reborrow Revolving Loans


32

--------------------------------------------------------------------------------





hereunder, on and after the Effective Date and prior to the Maturity Date,
subject to the terms, conditions and limitations set forth herein.
SECTION 2.02.     Loans. (a) Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments; provided, however, that the
failure of any Lender to make any Revolving Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Each Competitive Loan shall
be made in accordance with the procedures set forth in Section 2.03. Each
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.23. The Loans comprising any Borrowing shall be (i) in the case of
Competitive Loans, in an aggregate principal amount permitted under Section
2.03, and (ii) in the case of Revolving Loans and Swingline Loans, in an
aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum (or, in the case of ABR Loans
or Swingline Loans, an aggregate principal amount equal to the remaining balance
of the Commitments).
(b) Each Competitive Borrowing shall be comprised entirely of Eurocurrency
Competitive Loans or Fixed Rate Loans as the applicable Borrower may request
pursuant to Section 2.03. Subject to Section 2.11, (i) each Revolving Borrowing
denominated in Dollars shall be comprised entirely of ABR Loans or LIBOR Loans
as the applicable Borrower may request in accordance herewith, (ii) each
Revolving Borrowing denominated in Sterling shall be comprised entirely of LIBOR
Loans and (iii) each Revolving Borrowing denominated in Euro shall be comprised
entirely of EURIBOR Loans. Each Swingline Loan shall be a Euro Overnight Rate
Loan. Each Lender may at its option make any Loan by causing any domestic or
foreign branch, agency or Affiliate of such Lender to make such Loan; provided
that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement and such branch, agency or Affiliate shall, to the extent of any such
lLoans made by it, have all the rights of such Lender hereunder. Borrowings of
more than one Type may be outstanding at the same time. For purposes of the
foregoing, Loans having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Loans.
(c) Subject to Section 2.06 and, in the case of any Borrowing denominated in a
Non-US Currency or Alternative Currency, to any alternative procedures that the
applicable Borrower, the applicable Lenders and the Administrative Agent may
agree upon, each Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds in the applicable currency to the Administrative Agent to the account most
recently specified by it for such purpose not later than 3:30 p.m., Local Time,
and the Administrative Agent shall promptly credit the amounts so received to
the account or accounts specified from time to time in one or more notices
delivered by the Company to the Administrative Agent or, if a Borrowing shall
not occur on such date because any condition precedent herein specified shall
not have been met, forthwith return the amounts so received to the respective
Lenders. Competitive Loans shall be made by the Lender or Lenders whose


33

--------------------------------------------------------------------------------





Competitive Bids therefor are accepted pursuant to Section 2.03 in the amounts
so accepted. Swingline Loans shall be made in accordance with Section 2.23.
Revolving Loans shall be made by the Lenders pro rata in accordance with their
Applicable Shares. Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with this paragraph (c) and the Administrative Agent may, in reliance
upon such assumption, make available to the applicable Borrower on such date a
corresponding amount in the required currency. If and to the extent that such
Lender shall not have made such portion available to the Administrative Agent,
such Lender and such Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon in such currency, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of such Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, a rate determined by the Administrative Agent to represent
its cost of overnight funds. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement.
SECTION 2.03.     Competitive Bid Procedure. (a) In order to request Competitive
Bids, a Borrower shall hand deliver or fax to the Administrative Agent a duly
completed Competitive Bid Request in the form of Exhibit A-1 hereto, to be
received by the Administrative Agent (i) in the case of a Eurocurrency
Competitive Loan, not later than 10:00 a.m., New York City time, (A) four
Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in Dollars and (B) five Business Days before a
proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in a Non-US Currency and (ii) in the case of a Fixed Rate Borrowing,
not later than 10:00 a.m., New York City time, (A) one Business Day before a
proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in Dollars and (B) five Business Days before a proposed Competitive
Borrowing in the case of a Competitive Borrowing denominated in a Non-US
Currency. No ABR Loan shall be requested in, or made pursuant to, a Competitive
Bid Request. A Competitive Bid Request that does not conform substantially to
the format of Exhibit A-1 may be rejected in the Administrative Agent’s sole
discretion, and the Administrative Agent shall promptly notify the applicable
Borrower of such rejection by fax. Each Competitive Bid Request shall refer to
this Agreement and specify (A) whether the Borrowing then being requested is to
be a Eurocurrency Borrowing or a Fixed Rate Borrowing, (B) the date of such
Borrowing (which shall be a Business Day), (C) the currency of the requested
Borrowing (which shall be Dollars or a Non-US Currency), (D) the aggregate
principal amount of the requested Borrowing (which shall be an integral multiple
of 1,000,000 units of the applicable currency with a Dollar Equivalent on the
date of the applicable Competitive Bid Request of at least $10,000,000), and (E)
the Interest Period with respect thereto (which may not end after the Maturity
Date). Promptly after its receipt of a Competitive Bid Request that is not
rejected as aforesaid, the Administrative Agent shall fax to the Lenders a
Notice of Competitive Bid Request


34

--------------------------------------------------------------------------------





inviting the Lenders to bid, on the terms and conditions of this Agreement, to
make Competitive Loans.
(b) Each Lender invited to bid may, in its sole discretion, make one or more
Competitive Bids to the applicable Borrower responsive to such Borrower’s
Competitive Bid Request. Each Competitive Bid by a Lender must be received by
the Administrative Agent by fax, in the form of Exhibit A-3 hereto, (i) in the
case of a Eurocurrency Competitive Loan, not later than 9:30 a.m., New York City
time, three Business Days before a proposed Competitive Borrowing and (ii) in
the case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City
time, on the day of a proposed Competitive Borrowing. A Lender may submit
multiple bids to the Administrative Agent. Competitive Bids that do not conform
substantially to the format of Exhibit A-3 may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the Lender making such
nonconforming bid of such rejection as soon as practicable. Each Competitive Bid
shall refer to this Agreement and specify (x) the principal amount (which shall
be an integral multiple of 1,000,000 units of the applicable currency and which
may equal the entire principal amount of the Competitive Borrowing requested) of
the Competitive Loan or Loans that the Lender is willing to make, (y) the
Competitive Bid Rate or Rates at which the Lender is prepared to make the
Competitive Loan or Loans and (z) the Interest Period and the last day thereof.
If any Lender invited to bid shall elect not to make a Competitive Bid, such
Lender shall so notify the Administrative Agent by fax (I) in the case of
Eurocurrency Competitive Loans, not later than 9:30 a.m., New York City time,
three Business Days before a proposed Competitive Borrowing, and (II) in the
case of Fixed Rate Loans, not later than 9:30 a.m., New York City time, on the
day of a proposed Competitive Borrowing; provided, however, that failure by any
Lender to give such notice shall not cause such Lender to be obligated to make
any Competitive Loan as part of such Competitive Borrowing. A Competitive Bid
submitted by a Lender pursuant to this paragraph (b) shall be irrevocable.
(c) The Administrative Agent shall as promptly as practicable notify the
applicable Borrower, by fax, of all the Competitive Bids made, the Competitive
Bid Rate and the principal amount of each Competitive Loan in respect of which a
Competitive Bid was made and the identity of the Lender that made each bid. The
Administrative Agent shall send a copy of all Competitive Bids to the applicable
Borrower for its records as soon as practicable after completion of the bidding
process set forth in this Section 2.03.
(d) The applicable Borrower may in its sole and absolute discretion, subject
only to the provisions of this paragraph (d), accept or reject any Competitive
Bid referred to in paragraph (c) above. The applicable Borrower shall notify the
Administrative Agent by telephone, confirmed by fax in the form of a Competitive
Bid Accept/Reject Letter, whether and to what extent it has decided to accept or
reject any or all of the bids referred to in paragraph (c) above not more than
one hour after it shall have been notified of such bids by the Administrative
Agent pursuant to such paragraph (c); provided, however, that (i) the failure of
the applicable Borrower to give such notice shall be deemed to be a rejection of
all the bids referred to in paragraph (c) above, (ii) the applicable Borrower
shall not accept a bid made at a particular Competitive Bid Rate if it has
decided to reject a bid made at a lower Competitive Bid Rate, (iii) the
aggregate


35

--------------------------------------------------------------------------------





amount of the Competitive Bids accepted by the applicable Borrower shall not
exceed the principal amount specified in the Competitive Bid Request, (iv) if
the applicable Borrower shall accept a bid or bids made at a particular
Competitive Bid Rate but the amount of such bid or bids shall cause the total
amount of bids to be accepted to exceed the amount specified in the Competitive
Bid Request, then the applicable Borrower shall accept a portion of such bid or
bids in an amount equal to the amount specified in the Competitive Bid Request
less the amount of all other Competitive Bids accepted with respect to such
Competitive Bid Request, which acceptance, in the case of multiple bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such bid at such Competitive Bid Rate, and (v) except pursuant to clause
(iv) above, no bid shall be accepted for a Competitive Loan unless such
Competitive Loan is in an amount that is an integral multiple of 1,000,000 units
of the applicable currency, and in calculating the pro rata allocation of
acceptances of portions of multiple bids at a particular Competitive Bid Rate
pursuant to clause (iv) above, the amounts shall be rounded to integral
multiples of 1,000,000 units of the applicable currency in a manner which shall
be in the discretion of the applicable Borrower. A notice given pursuant to this
paragraph (d) shall be irrevocable.
(e) The Administrative Agent shall promptly notify each bidding Lender whether
or not its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by fax, and each successful bidder will thereupon
become bound, subject to the other applicable conditions hereof, to make the
Competitive Loan in respect of which its bid has been accepted.
(f) No Competitive Borrowing shall be requested or made hereunder if after
giving effect thereto (i) the Aggregate Credit Exposure would exceed the Total
Commitment or (ii) in the event the Maturity Date shall have been extended as
provided in Section 2.12(d), the sum of the L/C Exposures attributable to
Letters of Credit expiring after any Existing Maturity Date, the Swingline
Exposure attributable to Swingline Loans maturing after any Existing Maturity
Date and the Competitive Loan Exposures attributable to Competitive Loans
maturing after such Existing Maturity Date would exceed the aggregate
Commitments that have been extended to a date after the expiration date of the
last of such Letters of Credit and the maturity of the last of such Competitive
Loans.
(g) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such bid directly to the applicable
Borrower one quarter of an hour earlier than the latest time at which the other
Lenders are required to submit their bids to the Administrative Agent pursuant
to paragraph (b) above.
SECTION 2.04.     Revolving Borrowing Procedure. In order to request a Revolving
Borrowing, a Borrower shall hand deliver or fax to the Administrative Agent a
duly completed Revolving Borrowing Request in the form of Exhibit A-5 (i) in the
case of a Eurocurrency Revolving Borrowing, not later than 10:30 a.m., Local
Time, three Business Days before such Borrowing, and (ii) in the case of an ABR
Borrowing, not later than 2:00 p.m., Local Time, on the day of such Borrowing.
No Fixed Rate Loan shall be requested or made pursuant to a Revolving Borrowing
Request. Such notice shall be irrevocable and shall in each case specify (A)
whether the Borrowing then being requested is to be a Eurocurrency Revolving
Borrowing or an ABR Borrowing; (B) the


36

--------------------------------------------------------------------------------





currency of such Borrowing (which shall be Dollars or an Alternative Currency);
(C) the date of such Revolving Borrowing (which shall be a Business Day) and the
amount thereof; and (D) if such Borrowing is to be a Eurocurrency Revolving
Borrowing, the Interest Period with respect thereto. If no election as to the
Type of Revolving Borrowing is specified in any such notice, then the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period with
respect to any Eurocurrency Revolving Borrowing is specified in any such notice,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Notwithstanding any other provision of this Agreement
to the contrary, no Revolving Borrowing shall be requested if the Interest
Period with respect thereto would end after the Maturity Date in effect for any
Lender. The Administrative Agent shall promptly advise each of the Lenders of
any notice given pursuant to this Section 2.04 and of each Lender’s portion of
the requested Borrowing.
SECTION 2.05.     Letters of Credit. (a) General. The Borrowers may request the
issuance of standby Letters of Credit, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, appropriately completed,
for the accounts of the Borrowers, at any time and from time to time while the
Commitments remain in effect. Each Existing Letter of Credit shall be deemed,
for all purposes of this Agreement, to be a Letter of Credit issued hereunder
for the account of the applicable Borrower. Each Letter of Credit shall be
denominated in Dollars or an Alternative Currency, provided, however, that any
Letter of Credit issued by Barclays Bank PLC shall be denominated in Dollars.
This Section shall not be construed to impose an obligation upon any Issuing
Bank to issue any Letter of Credit that is inconsistent with the terms and
conditions of this Agreement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the applicable Borrower shall hand deliver
or fax to the applicable Issuing Bank and the Administrative Agent (reasonably
in advance of, but not later than 10:00 a.m., New York City time, five Business
Days before, the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount and currency of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. Following
receipt of such notice and prior to the issuance of the requested Letter of
Credit or the applicable amendment, renewal or extension, the Administrative
Agent shall notify the Borrowers, each Lender and the applicable Issuing Bank of
the amount of the Aggregate Credit Exposure after giving effect to (i) the
issuance, amendment, renewal or extension of such Letter of Credit, (ii) the
issuance or expiration of any other Letter of Credit that is to be issued or
will expire prior to the requested date of issuance of such Letter of Credit and
(iii) the borrowing or repayment of any Loans that (based upon notices delivered
to the Administrative Agent by the Borrowers) are to be borrowed or repaid prior
to the requested date of issuance of such Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and


37

--------------------------------------------------------------------------------





warrant that, (i) after giving effect to such issuance, amendment, renewal or
extension (A) the L/C Exposure shall not exceed $100,000,000, (B) the portion of
the L/C Exposure attributable to Letters of Credit issued by the applicable
Issuing Bank shall not exceed the L/C Commitment of such Issuing Bank, and (C(C)
the Revolving Credit Exposure of any Lender shall not exceed the Commitment of
such Lender and (D) the Aggregate Credit Exposure shall not exceed the Total
Commitment, (ii) in the case of a Letter of Credit that will expire later than
the first anniversary of such issuance, amendment, renewal or extension, the
applicable Borrower, the applicable Issuing Bank and the Required Lenders shall
have reached agreement on the fees to be applicable thereto as contemplated by
the last sentence of Section 2.07(c) and (iii) in the event the Maturity Date
shall have been extended as provided in Section 2.12(d), the sum of the L/C
Exposures attributable to Letters of Credit expiring after any Existing Maturity
Date (as defined in Section 2.12(d)), the Swingline Exposure attributable to
Swingline Loans maturing after any Existing Maturity Date and the Competitive
Loan Exposures attributable to Competitive Loans maturing after such Existing
Maturity Date shall not exceed the aggregate Commitments that have been extended
to a date after the expiration date of the last of such Letters of Credit and
the maturity of the last of such Competitive Loans.
(c)    Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of (x) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) or such longer period as may be agreed
to between the applicable Borrower and the Issuing Bank and (y) the date that is
five Business Days prior to the Maturity Date, unless such Letter of Credit
expires by its terms on an earlier date; provided that any Letter of Credit with
a one-year tenor may provide for renewal thereof under procedures reasonably
satisfactory to the applicable Issuing Bank for additional one-year periods
(which shall in no event extend beyond the date referred to in clause (y)
above).
(d)    Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Lender, and each such Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Applicable Share from time to time of the
aggregate amount available to be drawn under such Letter of Credit, effective
upon the issuance of such Letter of Credit. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Applicable Share from time to time of each L/C Disbursement made
by such Issuing Bank and not reimbursed by the applicable Borrower (or, if
applicable, another party pursuant to its obligations under any other Loan
Document), on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to theany Borrower for any
reason, in the currency of such L/C Disbursement. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, or any force majeure event
under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor


38

--------------------------------------------------------------------------------





publication of the International Chamber of Commerce) permits a drawing to be
made under such Letter of Credit after the expiration thereof or of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the applicable Borrower shall pay to the
Administrative Agent an amount equal to such L/C Disbursement, in the currency
of such L/C Disbursement, not later than (i) if such Borrower shall have
received notice of such L/C Disbursement prior to 10:00 a.m., New York City
time, on any Business Day, 2:00 p.m., New York City time, on such Business Day
or (ii) otherwise, 12:00 noonp.m., New York City time, on the Business Day next
following the day on which thesuch Borrower shall have received notice from such
Issuing Bank that payment of such draft will be made.
(f)    Obligations Absolute. The Borrowers’ obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
(i)    any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
(ii)    any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
(iii)    the existence of any claim, setoff, defense or other right that the
Borrowers, any other party guaranteeing, or otherwise obligated with, the
Borrowers, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
(iv)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit;
(vi)    any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
ISP 98 or any successor publication of the International Chamber of Commerce)
permits a drawing to be made under such Letter of Credit after the stated
expiration date thereof or of the Commitments; and
(vii)    any other act or omission to act or delay of any kind of any Issuing
Bank, the Lenders, the Administrative Agent or any other Person or any other


39

--------------------------------------------------------------------------------





event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder.
None of the Administrative Agent, the Lenders or the Issuing Banks, or any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank. Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrowers hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or wilful misconduct of any Issuing Bank, the Administrative
Agent or any Lender. However, the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by such Issuing Bank’s
gross negligence or wilful misconduct (as finally determined by a court of
competent jurisdiction) in determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof; it is
understood that each Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary and, in making any payment under any
Letter of Credit (i) an Issuing Bank’s exclusive reliance on the documents
presented to it under such Letter of Credit as to any and all matters set forth
therein, including reliance on the amount of any draft presented under such
Letter of Credit, whether or not the amount due to the beneficiary thereunder
equals the amount of such draft and whether or not any document presented
pursuant to such Letter of Credit proves to be insufficient in any respect, if
such document on its face appears to be in order, and whether or not any other
statement or any other document presented pursuant to such Letter of Credit
proves to be forged or invalid or any statement therein proves to be inaccurate
or untrue in any respect whatsoever and (ii) any noncompliance in any immaterial
respect of the documents presented under such Letter of Credit with the terms
thereof shall, in each case, be deemed not to constitute wilful misconduct or
gross negligence of an Issuing Bank. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a


40

--------------------------------------------------------------------------------





demand for payment under a Letter of Credit. Such Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the applicable Borrower of such demand for payment and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve such Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such L/C Disbursement. The Administrative Agent
shall promptly give each Lender notice thereof.
(h)    Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the applicable Borrower shall
reimburse such L/C Disbursement in full on the date such L/C Disbursement is
made, the unpaid amount thereof shall bear interest for the account of such
Issuing Bank, for each day from and including the date of such L/C Disbursement
to but excluding the date of payment, at (i) in the case of any L/C Disbursement
denominated in Dollars, the rate per annum then applicable to ABR Revolving
Loans, (ii) in the case of any L/C Disbursement denominated in an Alternative
Currency, a rate per annum determined by the applicable Issuing Bank (which
determination will be conclusive absent manifest error) to represent its cost of
funds plus the Applicable RatePercentage used to determine interest applicable
to LIBOR Revolving Loans; provided that, if such Borrower fails to reimburse
such L/C Disbursement when due, then Section 2.10 shall apply.
(i)    Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at
any time by giving 180 days’ prior written notice to the Administrative Agent,
the Lenders and the Company, and may be removed at any time by the Company by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Subject to
the next succeeding paragraph, upon the acceptance of any appointment as an
Issuing Bank hereunder by a successor Issuing Bank, such successor shall succeed
to and become vested with all the interests, rights and obligations of the
retiring Issuing Bank and the retiring Issuing Bank shall be discharged from its
obligations to issue additional Letters of Credit hereunder. At the time such
removal or resignation shall become effective, the Borrowers shall pay all
accrued and unpaid fees pursuant to Section 2.07(c)(ii). The acceptance of any
appointment as an Issuing Bank hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Company and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of an Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.
(j)    Additional Issuing Banks. The Company may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act


41

--------------------------------------------------------------------------------





as an issuing bank under the terms of this Agreement. Any Lender designated as
an issuing bank pursuant to this paragraph shall, upon entering into an Issuing
Bank Agreement with the Company, be deemed to be an “Issuing Bank” (in addition
to being a Lender) hereunder.
(k)    Issuing Bank Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the aggregate face amounts and currencies of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amount thereof shall have changed), it being understood that such
Issuing Bank shall not effect any issuance, renewal, extension or amendment
resulting in an increase in the aggregate amount of the Letters of Credit issued
by it without first obtaining written confirmation from the Administrative Agent
that such increase is then permitted under this Agreement, (ii) on each Business
Day on which such Issuing Bank makes any L/C Disbursement, the date, amount and
currency of such L/C Disbursement, (iii) on any Business Day on which a Borrower
fails to reimburse an L/C Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the amount and currency of such
L/C Disbursement and (iv) on any other Business Day, such other information as
the Administrative Agent shall reasonably request as to the Letters of Credit
issued by such Issuing Bank.
SECTION 2.06.     Conversion and Continuation of Revolving Loans. Each Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (i) not later than 2:00 p.m., Local Time, on the day of the
conversion, to convert all or any part of any Eurocurrency Revolving Loan into
an ABR Loan (provided that a Borrowing denominated in an Alternative Currency
may not be converted into an ABR Borrowing), and (ii) not later than 10:30 a.m.,
Local Time, three Business Days prior to conversion or continuation, to convert
any ABR Loan into a Eurocurrency Revolving Loan or to continue any Eurocurrency
Revolving Loan as a Eurocurrency Revolving Loan for an additional Interest
Period, subject in each case to the following:
(a) if less than all the outstanding principal amount of any Revolving Borrowing
shall be converted or continued, the aggregate principal amount of the Revolving
Borrowing converted or continued shall be an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum;
(b) accrued interest on a Revolving Borrowing (or portion thereof) being
converted shall be paid by the applicable Borrower at the time of conversion;
(c) if any Eurocurrency Revolving Loan is converted at a time other than the end
of the Interest Period applicable thereto, the applicable Borrower shall pay,
upon demand, any amounts due to the Lenders pursuant to Section 2.16;
(d) any portion of a Revolving Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurocurrency
Revolving Loan;


42

--------------------------------------------------------------------------------





(e) any portion of a Eurocurrency Revolving Loan which cannot be continued as a
Eurocurrency Revolving Loan by reason of clause (d) above shall be automatically
converted at the end of the Interest Period in effect for such Eurocurrency
Revolving Loan into an ABR Borrowing;
(f) no Interest Period may be selected for any Eurocurrency Revolving Borrowing
that would end later than the Maturity Date in effect for any Lender;
(g) no Revolving Loan may be converted into a Revolving Loan denominated in a
different currency; and
(h) at any time when there shall have occurred and be continuing any Default or
Event of Default, if the Administrative Agent or the Required Lenders shall so
notify the Company, no Revolving Loan may be converted into or continued as a
Eurocurrency Revolving Loan.
Each notice pursuant to this Section shall be irrevocable and shall refer to
this Agreement and specify (i) the identity and amount of the Revolving
Borrowing to be converted or continued, (ii) whether such Revolving Borrowing is
to be converted to or continued as a Eurocurrency Revolving Borrowing or an ABR
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Revolving Borrowing
is to be converted to or continued as a Eurocurrency Revolving Borrowing, the
Interest Period with respect thereto. If no Interest Period is specified in any
such notice with respect to any conversion to or continuation as a Eurocurrency
Revolving Borrowing, the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. If no notice shall have been given in
accordance with this Section 2.06 to convert or continue any Revolving
Borrowing, such Revolving Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), (a) in the case
of a Borrowing denominated in Dollars, automatically be continued into a new
Interest Period as an ABR Borrowing, and (b) in the case of a Borrowing
denominated in an Alternative Currency, become due and payable on the last day
of such Interest Period.
SECTION 2.07.     Fees. (a) The Company agrees to pay to each Lender, through
the Administrative Agent, on each March 31, June 30, September 30 and December
31 (with the first payment being due on December 31, 2014) and on each date on
which the Commitment of such Lender shall be terminated as provided herein (and
any subsequent date on which such Lender shall cease to have any Revolving
Credit Exposure or L/C Exposure), a facility fee (a “Facility Fee”), at a rate
per annum equal to the Applicable Percentage from time to time in effect, on the
amount of the Commitment of such Lender, whether used or unused, during the
preceding quarter (or other period commencing on the Closing Date, or ending
with the Maturity Date or any date on which the Commitment of such Lender shall
be terminated) or, if such Lender continues to have any Revolving Credit
Exposure or L/C Exposure after its Commitment terminates, on the daily amount of
such Lender’s Revolving Credit Exposure and L/C Exposure. All Facility Fees
shall be computed on the basis of the actual number of days elapsed in a year of
365 or 366 days, as the case may be. The Facility Fee due to each Lender shall
commence to accrue on the Closing Date and shall cease to accrue onupon the


43

--------------------------------------------------------------------------------





earlierlater of the Maturity Date and the termination of the Commitment of such
Lender as provided hereinand such Lender ceasing to have any Revolving Credit
Exposure.
(b) The Company agrees to pay the Administrative Agent, for its own account, the
administrative and other fees separately agreed to by the Company and the
Administrative Agent (the “Administrative Fees”).
(c) The Company agrees to pay (i) to each Lender, through the Administrative
Agent, on each March 31, June 30, September 30 and December 31 and on the date
on which the Commitment of such Lender shall be terminated as provided herein, a
fee (an “L/C Participation Fee”) calculated on such Lender’s average daily L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) during the preceding quarter (or shorter period commencing with
the Effective Date or ending with the later of (A) the Maturity Date or the date
on which the Commitment of such Lender shall be terminated and (B) the date on
which such Lender shall cease to have any L/C Exposure) at a rate equal to the
Applicable Percentage from time to time, and (ii) to each Issuing Bank with
respect to each Letter of Credit issued by it the fees agreed upon by the
Company and such Issuing Bank plus, in connection with the issuance, amendment
or transfer of any Letter of Credit or any L/C Disbursement, such Issuing Bank’s
customary documentary and processing charges (collectively, the “Issuing Bank
Fees”). All L/C Participation Fees and Issuing Bank Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.
Notwithstanding the foregoing, in the case of any Letter of Credit that will
expire later than the first anniversary of the issuance, amendment, renewal or
extension thereof, the L/C Participation Fee and Issuing Bank Fees shall be
increased by an amount to be agreed upon prior to such issuance, amendment,
renewal or extension by the applicable Borrower, the applicable Issuing Bank and
the Required Lenders.
(d) All Fees shall be paid in Dollars on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the applicable Issuing Banks and the Administrative Fees shall be paid pursuant
to paragraph (b) above. Once paid, none of the Fees shall be refundable under
any circumstances in the absence of demonstrable error.
SECTION 2.08.     Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
agrees that (i) the outstanding principal balance of each Revolving Loan shall
be payable on the Maturity Date and that, (ii) the outstanding principal balance
of each Competitive Loan shall be payable on the last day of the Interest Period
applicable thereto and (iii) the outstanding principal balance of each Swingline
Loan shall be payable on the earlier of the Maturity Date and the date that is
the 15th day (or if such day is not a Business Day, the next succeeding Business
Day) after such Swingline Loan is made. Each Loan shall bear interest on the
outstanding principal balance thereof as set forth in Section 2.09.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each Loan
made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.


44

--------------------------------------------------------------------------------





(c) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the currency of each Loan, the Borrower
of each Loan, the Type of each Loan made and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from each
Borrower and each Lender’s share thereof.
(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) of this Section shall, to the extent permitted by applicable law, be prima
facie evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrowers to repay the Loans in accordance with their terms.
(e) Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Borrowers shall prepare, execute and deliver to such
Lender promissory notes payable to such Lender (or, if requested by such Lender,
to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory notes
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).
SECTION 2.09.     Interest on Loans. (a) Subject to the provisions of Section
2.10, the Loans comprising each LIBOR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days or, in
the case of a Borrowing denominated in Sterling, 365 days) at a rate per annum
equal to (i) in the case of each LIBOR Revolving Loan denominated in Dollars,
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Percentage set forth under the caption “LIBO/EURIBO/Euro
Overnight Rate Spread” from time to time in effect, (ii) in the case of each
LIBOR Revolving Loan denominated in Sterling, the LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Percentage set forth
under the caption “LIBO/EURIBO/Euro Overnight Rate Spread”, and (iii) in the
case of each LIBOR Competitive Loan, the LIBO Rate for the Interest Period in
effect for such Borrowing plus the Margin offered by the Lender making such Loan
and accepted by the applicable Borrower pursuant to Section 2.03.
(b) Subject to the provisions of Section 2.10, the Loans comprising each EURIBOR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal to (i) in the
case of each EURIBOR Revolving Loan, the EURIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Percentage set forth under the
caption “LIBO/EURIBO/Euro Overnight Rate Spread” and (ii) in the case of each
EURIBOR Competitive Loan, the EURIBO Rate for the Interest Period in effect for
such Borrowing plus the Margin offered by the Lender making such Loan and
accepted by the applicable Borrower pursuant to Section 2.03.


45

--------------------------------------------------------------------------------





(c) Subject to the provisions of Section 2.10, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, for periods
during which the Alternate Base Rate is determined by reference to the Prime
Rate and 360 days for other periods) at a rate per annum equal to the Alternate
Base Rate plus the Applicable Percentage.
(d) Subject to the provisions of Section 2.10, each Fixed Rate Loan shall bear
interest at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) at a rate per annum equal to the fixed rate of
interest offered by the Lender making such Loan and accepted by the applicable
Borrower pursuant to Section 2.03.
(e) Subject to the provisions of Section 2.10, each Swingline Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the Euro Overnight Rate plus the
Applicable Percentage set forth under the caption “LIBO/EURIBO/Euro Overnight
Rate Spread”.
(f)(e) Interest on each Loan shall be payable on each Interest Payment Date
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Adjusted LIBO Rate, LIBO Rate, EURIBO Rate, the Euro Overnight Rate
or Alternate Base Rate for eachany Interest Period or on any day within an
Interest Period, as the case may be, shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
SECTION 2.10.     Default Interest. If a Borrower shall default in the payment
of the principal of or interest on any Loan or any other amount becoming due
hereunder, whether at scheduled maturity, by notice of prepayment, by
acceleration or otherwise, such Borrower shall on demand from time to time from
the Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed as provided in Section
2.09(c)) equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in Section
2.09 or (ii) in the case of any other amount, 2.00% per annum plus the rate
applicable to ABR Loans as provided in paragraph (c) of Section 2.09.
SECTION 2.11.     Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Borrowing in any currency, the Administrative
Agent shall have determined (i) that deposits in the currency and principal
amounts of the Eurocurrency Loans comprising such Borrowing are not generally
available in the London market or (ii) that reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, the
Administrative Agent shall, as soon as practicable thereafter, give fax notice
of such determination to the Borrowers and the Lenders. In the event of any such
determination under clause (i) or (ii) above, until the Administrative Agent
shall have advised the Company and the Lenders that the circumstances giving
rise to such notice no longer exist, (x) any request by a Borrower for a
Eurocurrency Competitive Borrowing pursuant to Section 2.03 shall be of no force


46

--------------------------------------------------------------------------------





and effect and shall be denied by the Administrative Agent, and (y) any request
by a Borrower for a Eurocurrency Revolving Borrowing pursuant to Section 2.04
shall (A) in the case of a request for a Borrowing denominated in Dollars, be
deemed to be a request for an ABR Borrowing, and (B) in the case of a request
for a Borrowing denominated in an Alternative Currency, be calculated into the
Dollar Equivalent and be deemed to be a request for an ABR Borrowing. In the
event the Required Lenders notify the Administrative Agent that the rates at
which Dollar deposits are being offered will not adequately and fairly reflect
the cost to such Lenders of making or maintaining Eurocurrency Loans in Dollars
during such Interest Period, the Administrative Agent shall notify the
applicable Borrower of such notice and until the Required Lenders shall have
advised the Administrative Agent that the circumstances giving rise to such
notice no longer exist, any request by such Borrower for a Eurocurrency
Revolving Borrowing shall (A) in the case of a request for a Borrowing
denominated in Dollars, be deemed to be a request for an ABR Borrowing, and (B)
in the case of a request for a Borrowing denominated in an Alternative Currency,
be calculated into the Dollar Equivalent and be deemed to be a request for an
ABR Borrowing. Each determination by the Administrative Agent hereunder shall be
made in good faith and shall be conclusive absent manifest error.
SECTION 2.12.     Termination, Reduction, Extension and Increase of Commitments.
(a) The Commitments shall automatically terminate on the Maturity Date.
(b) Upon at least three Business Days’ prior irrevocable fax notice to the
Administrative Agent, the Company may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Total
Commitment; provided, however, that (i) each partial reduction of the Total
Commitment shall be in an integral multiple of $10,000,000 and (ii) no such
termination or reduction shall be made (A) which would reduce the Total
Commitment to an amount less than the Aggregate Credit Exposure or (B) which
would reduce any Lender’s Commitment to an amount that is less than the sum of
such Lender’s Revolving Credit Exposure and L/C Exposure.
(c) Each reduction in the Total Commitment hereunder shall be made ratably among
the Lenders in accordance with their respective Commitments. The Borrowers shall
pay to the Administrative Agent for the account of the Lenders, on the date of
each reduction or termination of the Total Commitment, the Facility Fees on the
amount of the Commitments terminated accrued through the date of such
termination or reduction.
(d) The Company may on not more than two occasions during the term of this
Agreement, by written notice to the Administrative Agent (which shall promptly
deliver a copy to each of the Lenders) not less than 30 days and not more than
90 days prior to any anniversary of the date hereof, request that the Lenders
extend the Maturity Date and the Commitments for an additional period of one
year. Each Lender shall, by notice to the Company and the Administrative Agent
given not later than the 20th day after the date of the Administrative Agent’s
receipt of the Company’s extension request, advise the Company whether or not it
agrees to the requested extension (each Lender agreeing to a requested extension
being called a “Consenting Lender” and each Lender declining to agree to a
requested extension being called a “Declining Lender”). Any


47

--------------------------------------------------------------------------------





Lender that has not so advised the Company and the Administrative Agent by such
day shall be deemed to have declined to agree to such extension and shall be a
Declining Lender. If Lenders constituting the Required Lenders shall have agreed
to an extension request, then the Maturity Date shall, as to the Consenting
Lenders, be extended to the first anniversary of the Maturity Date theretofore
in effect. The decision to agree or withhold agreement to any Maturity Date
extension shall be at the sole discretion of each Lender. The Commitment of any
Declining Lender shall terminate on the Maturity Date in effect prior to giving
effect to any such extension (such Maturity Date being called the “Existing
Maturity Date”). The principal amount of any outstanding Loans made by Declining
Lenders, together with any accrued interest thereon and any accrued fees and
other amounts payable to or for the accounts of such Declining Lenders
hereunder, shall be due and payable on the Existing Maturity Date, and on the
Existing Maturity Date, the Borrowers shall also make such other prepayments of
their Loans as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the Aggregate Credit Exposures shall not exceed the
Total Commitment. Notwithstanding the foregoing provisions of this paragraph,
the Company shall have the right, pursuant to Section 10.04, at any time prior
to the Existing Maturity Date, to replace a Declining Lender with a Lender or
other financial institution that will agree to a request for the extension of
the Maturity Date, and any such replacement Lender shall for all purposes
constitute a Consenting Lender. Notwithstanding the foregoing, no extension of
the Maturity Date pursuant to this paragraph shall become effective unless (i)
the Administrative Agent shall have received documents consistent with those
delivered with respect to the Company and the Borrowers under Section 4.02(b)
and (c) and Section 4.03(a), giving effect to such extension and (ii) on the
anniversary of the date hereof that immediately follows the date on which the
Company delivers the applicable request for extension of the Maturity Date, the
conditions set forth in paragraphs (b) and (c) of Section 4.01 shall be
satisfied (with all references in such paragraphs to a Borrowing being deemed to
be references to such extension and without giving effect to the parenthetical
in Section 4.01(b)) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company. Notwithstanding the foregoing, the Maturity Date (without taking
into consideration any extension pursuant to this Section), as such term is used
in reference to any Issuing Bank or any Letters of Credit issued by such Issuing
Bank or in reference to any Swingline Lender or any Swingline Loans made by such
Swingline Lender, may not be extended without the prior written consent of such
Issuing Bank or such Swingline Lender, as applicable (it being understood and
agreed that, in the event any Issuing Bank or any Swingline Lender, as
applicable, shall not have consented to any such extension, (i) such Issuing
Bank shall continue to have all the rights and obligations of an Issuing Bank
hereunder, and such Swingline Lender shall continue to have all the rights and
obligations of a Swingline Lender hereunder, in each case through the applicable
Existing Maturity Date and thereafter shall have no obligation to issue, amend,
extend or renew any Letter of Credit or to make any Swingline Loan, as
applicable (but shall, in each case, continue to be entitled to the benefits of
Sections 2.05, 2.14, 2.20, 2.23 and 10.05 as to Letters of Credit issued or
Swingline Loans made, as applicable, prior to such time), and (ii) the Borrowers
shall cause the L/C Exposure attributable to Letters of Credit issued by such
Issuing Bank to be zero no later than the day on which such L/C Exposure would
have been required to have been reduced to zero in accordance with the terms
hereof without giving effect to


48

--------------------------------------------------------------------------------





any effectiveness of the extension of the applicable Existing Maturity Date
pursuant to this Section (and, in any event, no later than the applicable
Existing Maturity Date)).
(e) The Company may, by written notice to the Administrative Agent, executed by
the Company and one or more financial institutions (any such financial
institution referred to in this Section being called an “Increasing Lender”),
which may include any Lender, cause Commitments to be extended by the Increasing
Lenders (or cause the Commitments of the Increasing Lenders to be increased, as
the case may be) in an amount for each Increasing Lender set forth in such
notice, provided, however, that (a) the aggregate amount of all new Commitments
and increases in existing Commitments pursuant to this paragraph during the term
of this Agreement shall in no event exceed $200,000,000, (b) each Increasing
Lender, if not already a Lender hereunder, (x) shall have a Commitment,
immediately after the effectiveness of such increase, of at least $25,000,000,
(y) shall be subject to the approval of the Administrative Agent and, each
Issuing Bank and each Swingline Lender (which approval shall not be unreasonably
withheld) and (z) shall become a party to this Agreement by completing and
delivering to the Administrative Agent a duly executed accession agreement in a
form satisfactory to the Administrative Agent and the Company (an “Accession
Agreement”) and (c) the decision of any existing Lender to become an Increasing
LenderBank shall be in the sole discretion of such Lender, and no existing
Lender shall be required to increase its Commitment hereunder. New Commitments
and increases in Commitments pursuant to this Section shall become effective on
the date specified in the applicable notices delivered pursuant to this Section.
Upon the effectiveness of any Accession Agreement to which any Increasing Lender
is a party, (i) such Increasing Lender shall thereafter be deemed to be a party
to this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender hereunder
and (ii) Schedule 2.01 shall be deemed to have been amended to reflect the
Commitment of such Increasing Lender as provided in such Accession Agreement.
Upon the effectiveness of any increase pursuant to this Section in the
Commitment of a Lender already a party hereto, Schedule 2.01 shall be deemed to
have been amended to reflect the increased Commitment of such Lender.
Notwithstanding the foregoing, no increase in the aggregate Commitments (or in
the Commitment of any Lender) shall become effective under this Section unless,
on the date of such increase, (i) the Administrative Agent shall have received
documents consistent with those delivered with respect to the Company and the
Borrowers under Section 4.02(b) and (c) and Section 4.03(a), giving effect to
such increase and (ii) the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied (with all references in such paragraphs to a
Borrowing being deemed to be references to such increase and without giving
effect to the parenthetical in Section 4.01(b)) and the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Company. Following any extension of a new Commitment
or increase of a Lender’s Commitment pursuant to this paragraph, any Revolving
Loans outstanding prior to the effectiveness of such increase or extension shall
continue outstanding until the ends of the respective Interests Periods
applicable thereto, and shall then be repaid or refinanced with new Revolving
Loans made pursuant to Section 2.01.
SECTION 2.13.     Prepayment. (a) Each Borrower shall have the right at any time
and from time to time to prepay any Revolving Borrowing and/or Swingline


49

--------------------------------------------------------------------------------





Loan, in whole or in part, upon giving fax notice (or telephone notice promptly
confirmed by fax) to the Administrative Agent (and, in the case of a prepayment
of a Swingline Loan, the applicable Swingline Lender): (i) before 10:00 a.m.,
New York City time, three Business Days prior to prepayment, in the case of
Eurocurrency Revolving Loans, and (ii) before 10:00 a.m., New York City time,
one Business Day prior to prepayment, in the case of ABR Loans and (iii) before
10:00 a.m., Local Time, on the date of prepayment, in the case of Swingline
Loans; provided, however, that in the case of any Revolving Borrowing, each
partial prepayment shall be in an amount which is an integral multiple of
$5,000,000the Borrowing Multiple and not less than $10,000,000.the Borrowing
Minimum.
(b) If the Aggregate Credit Exposure shall at any time exceed the Total
Commitment, then (i) on the last day of any Interest Period applicable to any
Eurocurrency Revolving Borrowing and (ii) on any other date in the event any ABR
Revolving Borrowing or Swingline Loans shall be outstanding, the Borrowers shall
prepay Revolving Loans and/or Swingline Loans in an amount equal to the lesser
of (A) the amount necessary to eliminate such excess (after giving effect to any
other prepayment of Loans on such day) and (B) the amount of the applicable
Borrowings referred to in clause (i) or (ii), as applicable. If, on any date,
the Aggregate Credit Exposure shall exceed 105% of the Total Commitment, then
the Borrowers shall, not later than the third Business Day following the date
notice of such excess is received from the Administrative Agent, prepay one or
more Revolving Borrowings and/or Swingline Loans in an aggregate principal
amount sufficient to eliminate such excess.
(c) On the date of any termination or reduction of the Commitments pursuant to
Section 2.12, the Borrowers shall pay or prepay so much of the Revolving
Borrowings and/or Swingline Loans as shall be necessary in order that the
Aggregate Credit Exposure will not exceed the Total Commitment after giving
effect to such termination or reduction.
(d) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing
(or portion thereof) by the amount stated therein on the date stated therein.
All prepayments under this Section shall be subject to Section 2.16 but
otherwise without premium or penalty. All prepayments under this Section shall
be accompanied by accrued interest on the principal amount being prepaid to the
date of payment.
SECTION 2.14.     Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision herein, if after the date of this
Agreement any Change in Law shall result in the imposition, modification or
applicability of any reserve, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended or participated in by any Credit Party, or shall result in the
imposition on any Credit Party or the London interbank market of any other
condition affecting this Agreement, such Credit Party’s Commitment or any Loan
made by such Credit Party or Letter of Credit or participation therein
(including any Tax (other than (i) Indemnified Taxes, (ii) Taxes described in
clauses (b) through (c) of the definition of Excluded Taxes and (iii) Connection
Income Taxes) on or with respect to the


50

--------------------------------------------------------------------------------





Commitments, Loans, deposits or liabilities incurred to fund Loans, assets
consisting of Loans (but not unrelated assets) or capital attributable to the
foregoing), and the result of any of the foregoing shall be to increase the cost
to such Credit Party of making, converting to, continuing or maintaining any
Loan or of issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit) or to reduce the
amount of any sum received or receivable by such Credit Party hereunder (whether
of principal, interest or otherwise) by an amount deemed by such Credit Party to
be material, then such additional amount or amounts as will compensate such
Credit Party for such additional costs or reduction will be paid by the
Borrowers to such Credit Party upon demand. Notwithstanding the foregoing, no
Credit Party shall be entitled to request compensation under this paragraph, (A)
with respect to any Competitive Loan made by such Credit Party if the Change in
Law giving rise to such request was applicable to such Credit Party at the time
of submission of the Competitive Bid pursuant to which such Competitive Loan was
made or issued, or (B) with respect to any Change in Law in respect of costs
imposed on such Lender or Issuing Bank under the Dodd-Frank Wall Street Reform
and Consumer Protection Act or Basel III if it shall not be the general policy
or practice of such Credit Party to seek compensation in similar circumstances
under similar provisions in comparable credit facilities, as determined in good
faith by such Credit Party.
(b) If any Credit Party shall have determined that any Change in Law affecting
such Credit Party or any lending office of such Credit Party or such Credit
Party’s holding company, if any, regarding capital adequacy or liquidity has or
would have the effect of reducing the rate of return on such Credit Party’s
capital or on the capital of such Credit Party’s holding company, if any, as a
consequence of this Agreement, such Credit Party’s Commitment or the Loans made
or Letters of Credit issued by such Credit Party pursuant hereto to a level
below that which such Credit Party or such Credit Party’s holding company could
have achieved but for such Change in Law (taking into consideration such Credit
Party’s policies and the policies of such Credit Party’s holding company with
respect to capital adequacy or liquidity) by an amount deemed by such Credit
Party to be material, then from time to time such additional amount or amounts
as will compensate such Credit Party for such reduction will be paid by the
Borrowers to such Credit Party.
(c) A certificate of any Credit Party setting forth such amount or amounts as
shall be necessary to compensate such Credit Party or its holding company as
specified in paragraph (a) or (b) above, as the case may be, shall be delivered
to the Company and shall be conclusive absent manifest error. The Borrowers
shall pay such Credit Party the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.
(d) Failure on the part of any Credit Party to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Credit Party’s right to demand compensation with respect to such period or
any other period; provided that the Borrowers shall not be required to
compensate any Credit Party pursuant to this Section for any increased costs or
expenses incurred or reductions suffered more than 90 days prior to the date
that such Credit Party notifies the Company of the Change in Law


51

--------------------------------------------------------------------------------





giving rise to such increased costs or expenses or reductions and of such Credit
Party’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof. The protection of this Section
shall be available to each Credit Party regardless of any possible contention of
the invalidity or inapplicability of the Change in Law which shall have occurred
or been imposed.
SECTION 2.15.     Change in Legality. (a) Notwithstanding any other provision
herein, if any change in any law or regulation or in the interpretation thereof
by any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Lender or any of its Affiliates to make
or maintain any Eurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the Company and to the Administrative Agent, such Lender may:
(i) declare that Eurocurrency Loans will not thereafter be made by such Lender
hereunder, whereupon such Lender shall not submit a Competitive Bid in response
to a request for a Eurocurrency Competitive Borrowing, and any request for a
Eurocurrency Revolving Borrowing shall, as to such Lender only, be deemed a
request for an ABR Loan, unless such declaration shall be subsequently
withdrawn; and
(ii) require that all outstanding Eurocurrency Loans denominated in Dollars made
by it be converted to ABR Loans (which ABR Loans shall, for purposes of this
Section 2.15, be determined at a rate per annum by reference to the greater of
clause (a) or (b) of the definition of the term “Alternate Base Rate”) and that
all outstanding Eurocurrency Loans denominated in the affected Alternative
Currency or affected Non-US Currency be promptly prepaid, in which event all
such Eurocurrency Loans in Dollars shall be automatically converted to ABR Loans
(at a rate per annum as so determined) as of the effective date of such notice
as provided in paragraph (b) below and all such Alternative Currency Loans and
Non-US Currency Loans shall be promptly prepaid.
In the event any Lender shall exercise its rights under (i) or (ii) above with
respect to Eurocurrency Loans, all payments and prepayments of principal which
would otherwise have been applied to repay the Eurocurrency Loans that would
have been made by such Lender or the converted Eurocurrency Loans of such Lender
shall instead be applied to repay the ABR Loans made by such Lender in lieu of,
or resulting from the conversion of, such Eurocurrency Loans.
(b) For purposes of this Section 2.15, a notice by any Lender shall be effective
as to each Eurocurrency Loan, if lawful, on the last day of the Interest Period
currently applicable to such Eurocurrency Loan; in all other cases such notice
shall be effective on the date of receipt.
SECTION 2.16.     Indemnity. The Borrowers shall indemnify each Lender against
any out-of-pocket loss or reasonable expense which such Lender may sustain or
incur as a consequence of (a) any failure to borrow or to refinance, convert or
continue


52

--------------------------------------------------------------------------------





any Loan hereunder after irrevocable notice of such borrowing, refinancing,
conversion or continuation has been given pursuant to Section 2.03, 2.04 or
2.06, (b) any payment, prepayment or conversion, or assignment required under
Section 2.21, of a Eurocurrency Loan required by any other provision of this
Agreement or otherwise made or deemed made on a date other than the last day of
the Interest Period, if any, applicable thereto, (c) any default in payment or
prepayment of the principal amount of any Loan or any part thereof or interest
accrued thereon, as and when due and payable (at the due date thereof, whether
by scheduled maturity, acceleration, irrevocable notice of prepayment or
otherwise) or (d) the occurrence of any Event of Default, including, in each
such case, any loss or reasonable expense sustained or incurred or to be
sustained or incurred in liquidating or employing deposits from third parties
acquired to effect or maintain such Loan or any part thereof as a Eurocurrency
Loan. Such loss or reasonable expense shall include an amount equal to the
excess, if any, as reasonably determined by such Lender, of (i) its cost of
obtaining the funds for the Loan being paid, prepaid, refinanced or not borrowed
(assumed to be the Adjusted LIBO Rate, LIBO Rate or EURIBO Rate applicable
thereto) for the period from the date of such payment, prepayment, refinancing
or failure to borrow or refinance to the last day of the Interest Period for
such Loan (or, in the case of a failure to borrow or refinance the Interest
Period for such Loan which would have commenced on the date of such failure)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would be realized by such Lender in reemploying the funds so paid, prepaid or
not borrowed or refinanced for such period or Interest Period, as the case may
be. A certificate of any Lender setting forth any amount or amounts which such
Lender is entitled to receive pursuant to this Section as a result of any loss
shall be delivered to such Borrower and shall be conclusive absent manifest
error; provided that any expenses related to any such loss that are incurred by
such Lender and reported under such certificate shall be required to be
reasonably documented.
SECTION 2.17.     Pro Rata Treatment. Except as required under Sections 2.15 and
2.21, each payment of the Facility Fees and each reduction of the Commitments
shall be allocated pro rata among the Lenders in accordance with their
respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Revolving Loans). Except as required under Sections 2.15 and
2.12(d), each payment or repayment of principal of any Revolving Borrowing and
each refinancing or conversion of any Revolving Borrowing shall be allocated pro
rata among the Lenders in accordance with the respective principal amounts of
their outstanding Revolving Loans comprising such Borrowing, and each payment of
interest on any Revolving Borrowing shall be allocated pro rata among the
Lenders in accordance with the respective amounts of accrued and unpaid interest
on their outstanding Revolving Loans comprising such Borrowing. Each payment of
principal of any Competitive Borrowing shall be allocated pro rata among the
Lenders participating in such Borrowing in accordance with the respective
principal amounts of their outstanding Competitive Loans comprising such
Borrowing. Each payment of interest on any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective amounts of accrued and unpaid interest on their
outstanding Competitive Loans comprising such Borrowing. For purposes of
determining the Commitments of the Lenders at any time, each outstanding
Competitive Borrowing shall be deemed to have utilized the


53

--------------------------------------------------------------------------------





Commitments of the Lenders (including those Lenders which shall not have made
Loans as part of such Competitive Borrowing) pro rata in accordance with their
respective Commitments. Each Lender agrees that in computing such Lender’s
portion of any Borrowing to be made hereunder, the Administrative Agent may, in
its discretion, round each Lender’s percentage of such Borrowing to the next
higher or lower whole Dollar amount.
SECTION 2.18.     Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim, or
pursuant to a secured claim under Section 506 of Title 11 of the United States
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means (other than pursuant to
Sections 2.14, 2.16 or 2.20), obtain payment (voluntary or involuntary) in
respect of any Revolving Loans or amounts owed to it in respect of L/C
Disbursements or participations in Swingline Loans as a result of which the
unpaid principal portion of its Revolving Loans and the amounts owed to it in
respect of L/C Disbursements or participations in Swingline Loans shall be
proportionately less than the unpaid principal portion of the Revolving Loans
and amounts owed in respect of L/C Disbursements or participations in Swingline
Loans of any other Lender, it shall be deemed simultaneously to have purchased
from such other Lender at face value, and shall promptly pay to such other
Lender the purchase price for, a participation in the Revolving Loans and
amounts owed in respect of L/C Disbursements and participations in Swingline
Loans of such other Lender, so that the aggregate unpaid principal amount of the
Revolving Loans and participations in the Revolving Loans and amounts owed in
respect of L/C Disbursements and participations in Swingline Loans of each
Lender shall be in the same proportion to the aggregate unpaid principal amount
of all Revolving Loans and amounts owed in respect of L/C Disbursements and
participations in Swingline Loans then outstanding as the principal amount of
its Revolving Loans and the amounts owed to it in respect of L/C Disbursements
and participations in Swingline Loans prior to such exercise of banker’s lien,
setoff or counterclaim or other event was to the principal amount of all
Revolving Loans and amounts owed in respect of L/C Disbursements and
participations in Swingline Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that, if any
such purchase or purchases or adjustments shall be made pursuant to this Section
2.18 and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustment restored without
interest. Any Lender holding a participation in a Revolving Loan or amount owed
in respect of an L/C Disbursement and participations in Swingline Loans deemed
to have been so purchased may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all moneys owing to such Lender
by reason thereof as fully as if such Lender had made a Revolving Loan or
Swingline Loan in the amount of such participation.
SECTION 2.19.     Payments. (a) Except to the extent that any Tax is required to
be withheld or deducted under applicable law or regulation, but subject to the
provisions of Section 2.20, the Borrowers shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement and any Fees
or other amounts) hereunder without deduction, counter-claim or setoff in
immediately available funds not


54

--------------------------------------------------------------------------------





later than 12:00 noonp.m., Local Time, on the date when due in immediately
available funds. All such payments shall be made to the Administrative Agent to
the applicable account specified by it for the account of the Lenders or, in any
such case, to such other account as the Administrative Agent shall from time to
time specify in a notice delivered to the Company. Each such payment (other than
principal of and interest on Alternative Currency Loans, Non-US Currency Loans
and, Alternative Currency L/C Disbursements and Swingline Loans, which shall be
made in the applicable currencies) shall be made in Dollars. The Administrative
Agent shall promptly, in accordance with customary banking procedures,
distribute all payments for the accounts of the Lenders received by it to the
Lenders.
(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.
(c) Notwithstanding any contrary provision hereof, if any Lender shall fail to
make any payment required to be made by it hereunder to or for the account of
the Administrative Agent or, any Issuing Bank or any Swingline Lender, the
Administrative Agent may, in its discretion, until such time as all such
unsatisfied obligations of such Lender have been fully paid, (i) apply any
amounts received by the Administrative Agent for the account of such Lender for
the benefit of the Administrative Agent, the applicable Issuing Bank or the
applicable Issuing BankSwingline Lender to satisfy such Lender’s obligations to
it under each such Section and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and for application to, any future obligations
of such Lender under any such Section, in each case in any order as determined
by the Administrative Agent in its discretion.
SECTION 2.20.     Taxes. (a) Each payment by each applicable Borrower under this
Agreement shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by the applicable Borrower shall be increased as necessary so that, net
of such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Credit Party receives the amount it
would have received had no such withholding been made.
(b) Each applicable Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c) As soon as practicable after any payment of Indemnified Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.


55

--------------------------------------------------------------------------------





(d) Each Borrower shall indemnify each Credit Party for any Indemnified Taxes
that are paid or payable by such Credit Party in connection with this Agreement
(including amounts paid or payable under this Section 2.20(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority, except to the extent that such Borrower has
paid additional amounts with respect to such Taxes pursuant to Section 2.20(a)
of this Agreement. The indemnity under this Section 2.20(d) shall be paid within
10 days after the Credit Party delivers to the applicable Borrower a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Credit
Party. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Credit Party shall deliver a copy of such
certificate to the Administrative Agent.
(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.20(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes or
expenses so paid or payable by the Administrative Agent. Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.
(f) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement or
the Loan Documents shall deliver to the Borrowers and the Administrative Agent,
on or prior to the date such Lender becomes a party to this Agreement and at the
time or times reasonably requested by any Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender shall, on
or prior to the date such Lender becomes a party to this Agreement and at the
time or times reasonably requested by any Borrower or the Administrative Agent,
deliver such other documentation prescribed by law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Upon the reasonable
request of any Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.20(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so. Notwithstanding anything to
the contrary in this Section 2.20(f)(i), the completion, execution and
submission of such documentation (other than such


56

--------------------------------------------------------------------------------





documentation set forth in Section 2.20(f)(ii)(A), (ii)(B), (ii)(C), (ii)(D),
(ii)(E) and Section 2.20(f)(iii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, if any Borrower is a US
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable (including any applicable substitute or successor forms):
(A) in the case of a Lender that is a US Person, IRS Form W-9 certifying that
such Lender is exempt from US Federal backup withholding tax;
(B) in the case of a Non-US Lender claiming the benefits of an income tax treaty
to which the United States is a party (1) with respect to payments of interest
under this Agreement, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, US Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement or the Loan Documents, IRS Form W-8BEN
or W-8BEN-E, as applicable, establishing an exemption from, or reduction of, US
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(C) in the case of a Non-US Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D) in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
W-8BEN-E, as applicable, and (2) a certificate substantially in the form of
Exhibit G (a “US Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of such Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;
(E) in the case of a Non-US Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and


57

--------------------------------------------------------------------------------





(2) the relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if such non-US Lender is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under Section
881(c) of the Code, such Lender may provide a US Tax Certificate on behalf of
such partners; or
(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, US Federal withholding Tax together with such supplementary
documentation necessary to enable such Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii) Each Lender shall deliver to the Withholding Agent, at the time or times
prescribed by law (including as prescribed as a result of any change in law or
the taking effect of any law occurring after the date hereof) and at such time
or times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code and as prescribed by any change in law or the
taking effect of any law occurring after the date hereof) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent (A) to comply with its obligations under FATCA and (B)
to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of this Section 2.20(f)(iii), FATCA shall include any amendments made
to FATCA after the date of this Agreement.
(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including additional amounts paid pursuant to
this Section 2.20), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made and additional
amounts paid under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. This Section 2.20(g) shall
not be construed to require any party to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to any
other party or any other Person.
(h) Each Lender shall severally indemnify the Administrative Agent and each
Borrower for any Taxes incurred or asserted against the Administrative Agent or
such Borrower by any Governmental Authority and any reasonable expenses arising
therefrom as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by


58

--------------------------------------------------------------------------------





such Lender to the Administrative Agent or such Borrower pursuant to Section
2.20(f). The indemnity under this Section 2.20(h) shall be paid within 10 days
after the Administrative Agent or such Borrower delivers to the applicable
Lender a certificate stating the amount of Taxes or expenses so paid or payable
by the Administrative Agent or such Borrower. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.
(i) VAT. (i) All amounts set out or expressed in any Loan Document to be payable
by any party to the Administrative Agent or any Lender that (in whole or in
part) constitute the consideration for a supply for VAT purposes shall, except
as otherwise agreed by the Administrative Agent or such Lender, as applicable,
be deemed to be exclusive of any VAT that is chargeable on such supply. Subject
to Section 2.20(i)(ii), if VAT is or becomes chargeable on any supply made by
the Administrative Agent or any Lender to any party under any Loan Document, and
the Administrative Agent or such Lender, as applicable, is required to account
to the relevant Governmental Authority for such VAT, such party shall pay to the
Administrative Agent or such Lender, as applicable (in addition to and at the
same time as paying any other consideration for such supply), an amount equal to
the amount of such VAT (and the Administrative Agent or such Lender, as
applicable, shall promptly deliver to such party a VAT invoice complying with
the applicable legal requirements) unless such party is obligated by applicable
law to account directly to the applicable Governmental Authority for such VAT or
the Administrative Agent or such Lender, as applicable, has reasonably
determined that it is entitled to a refund or credit in respect of the amount of
such VAT.
(ii) If VAT is or becomes chargeable on any supply made by the Administrative
Agent or any Lender (the “VAT Supplier”) to any other Lender (the “VAT
Recipient”) under any Loan Document, and any party other than the VAT Recipient
(the “VAT Relevant Party”) is required by the terms of any Loan Document to pay
an amount equal to the consideration for that supply to the VAT Supplier (rather
than being required to reimburse or indemnify the VAT Recipient in respect of
that consideration), then: (x) in the case where the VAT Supplier is the Person
required to account to the relevant Governmental Authority for the VAT, the VAT
Relevant Party shall also pay to the VAT Supplier (at the same time as paying
that amount) an additional amount equal to the amount of the VAT and the VAT
Recipient shall (where the immediately foregoing clause (x) applies) promptly
pay to the VAT Relevant Party an amount equal to any credit or repayment the VAT
Recipient receives from the relevant Governmental Authority which the VAT
Recipient reasonably determines relates to the VAT chargeable on that supply;
and (y) in the case where the VAT Recipient is the Person required to account to
the relevant Governmental Authority for the VAT, the VAT Relevant Party shall
promptly, following demand from the VAT Recipient, pay to the VAT Recipient an
amount equal to the VAT chargeable on that supply but only to the extent that
the VAT Recipient reasonably determines that it is not entitled to credit or
repayment from the relevant Governmental Authority in respect of that VAT.
(iii) Where any Loan Document requires any party to reimburse or indemnify the
Administrative Agent or any Lender for any cost or expense, such


59

--------------------------------------------------------------------------------





party shall reimburse or indemnify (as the case may be) the Administrative Agent
or such Lender, as applicable, for the full amount of such cost or expense,
including such part thereof as represents VAT, except to the extent that the
Administrative Agent or Lender, as applicable, reasonably determines that it, or
any company of its group, is entitled to credit or repayment in respect of such
VAT from the relevant tax authority.
(iv) Any reference in this Section 2.20 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to a Person
treated as making or (as appropriate) receiving the supply under rules enacted
in any relevant jurisdiction to give effect to the principle set forth in
Article 11 of the council directive 2006/112/EEC on the common system of value
added tax.
(v) In relation to any supply made by any party under any Loan Document, if
reasonably requested by the party by whom the relevant supply is made, the party
to whom the relevant supply is made must promptly provide the supplying party
with details of the receiving party’s VAT registration and such other
information as is reasonably requested in connection with the VAT reporting
requirements of the supplying party in relation to such supply.
(j) Each party’s obligations under this Section 2.20 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement.
(k) For purposes of Sections 2.20(e), (f), (h) and (j), the term “Lender”
includes any (i) Issuing Bank and (ii) assignee and Participant under Section
10.04.
SECTION 2.21.     Duty to Mitigate; Assignment of Commitments Under Certain
Circumstances. (a) Any Lender (including any assignee and any Lender for the
benefit of a Participant) or Issuing Bank claiming any additional amounts
payable pursuant to Section 2.14 or Section 2.20 or exercising its rights under
Section 2.15 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the Company or to
change the jurisdiction of its applicable lending office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
additional amounts which may thereafter accrue or avoid the circumstances giving
rise to such exercise and would not, in the sole determination of such Lender
(including any assignee and any Lender for the benefit of a Participant) or
Issuing Bank, be otherwise disadvantageous to such Lender (including any
assignee and any Lender for the benefit of a Participant) or Issuing Bank.
(b) In the event that any Lender (including any assignee and any Lender for the
benefit of a Participant) or Issuing Bank shall have delivered a notice or
certificate pursuant to Section 2.14 or 2.15, or any Borrower shall be required
to make additional payments to any Lender (including any assignee and any Lender
for the benefit of a Participant) or Issuing Bank under Section 2.20, the
Company shall have the right, at its own expense, upon notice to such Lender
(including any assignee and any Lender for the benefit of a Participant) or
Issuing Bank and the Administrative Agent, to require such


60

--------------------------------------------------------------------------------





Lender (including any assignee and any Lender for the benefit of a Participant)
or Issuing Bank to transfer and assign without recourse, representation or
warranty (in accordance with and subject to the restrictions contained in
Section 10.04) all interests, rights and obligations contained hereunder to
another financial institution approved by the Administrative Agent (which
approval shall not be unreasonably withheld) which shall assume such
obligations; provided that (i) no such assignment shall conflict with any law,
rule or regulation or order of any Governmental Authority and (ii) the assignee
or the Company, as the case may be, shall pay to the affected Lender (including
any assignee and any Lender for the benefit of a Participant) or Issuing Bank in
immediately available funds on the date of such assignment the principal of and
interest accrued to the date of payment on the Loans and L/C Disbursements made
by it hereunder and all other amounts accrued for its account or owed to it
hereunder and shall cause all Letters of Credit issued by it to be canceled on
such date.
SECTION 2.22.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) Facility Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.07(a);
(b) the Commitment and Revolvingthe Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.07); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
(c) if any L/C Exposure or Swingline Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i) unless a Default or an Event of Default shall have occurred and be
continuing, all or any part of the L/CSwingline Exposure of such Defaulting
Lender (other than any portion thereof with respect to which such Defaulting
Lender shall have funded its participation as contemplated by Section 2.23(c)
and, in the case of any Defaulting Lender that is a Swingline Lender, other than
the portion of such Swingline Exposure referred to in clause (b) of the
definition of such term) and the L/C Exposure of such Defaulting Lender (other
than any portion thereof attributable to unreimbursed L/C Disbursements with
respect to which such Defaulting Lender shall have funded its participation as
contemplated by Section 2.05(d)) shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Shares, but only to the
extent that (A) the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and L/C Exposure (in
each case, excluding the portion thereof referred to above) does not exceed the
total of all non-Defaulting Lenders’ Commitments and (B) such reallocation does
not result in the Revolving Credit Exposure of any non-Defaulting Lender
exceeding such non-Defaulting Lender’s Commitment;


61

--------------------------------------------------------------------------------





(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall within two Business Days following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure (other than any portion thereof referred
to in the parenthetical in such clause (i)) that has not been reallocated and
(B) second, cash collateralize for the benefit of the applicable Issuing Bank
only such Borrower’s obligations corresponding to such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above, other than any portion thereof referred to in the parenthetical in such
clause (i)) in accordance with the procedures set forth in Article VII for so
long as such L/C Exposure is outstanding;
(iii) if a Borrower cash collateralizes any portion of such Defaulting Lender’s
L/C Exposure pursuant to clause (ii) above, such Borrower shall not be required
to pay any L/C Participation Fees to such Defaulting Lender pursuant to Section
2.07(c) with respect to such Defaulting Lender’s L/C Exposure during the period
such Defaulting Lender’s L/C Exposure is cash collateralized;
(iv) if the L/C Exposure or Swingline Exposure of the Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.07(a) and Section 2.07(c) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Shares; and
(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any other Lender hereunder, all Facility Fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such L/C Exposure) and L/C
Participation Fees payable under Section 2.07(c) with respect to such Defaulting
Lender’s L/C Exposure shall be payable to such Issuing Bank until and to the
extent that such L/C Exposure is reallocated and/or cash collateralized; and
(d) so long as such Lender is a Defaulting Lender, each Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, and each Swingline
Lender shall not be required to fund any Swingline Loan, in each case, unless it
is satisfied that the related exposure and the Defaulting Lender’s then
outstanding L/C Exposure or Swingline Exposure, as applicable, will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the applicable Borrowers in accordance with Section 2.22(c),
and participating interests in any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) any Issuing Bank or Swingline Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such


62

--------------------------------------------------------------------------------





Lender commits to extend credit, such Issuing Bank or such Swingline Lender, as
applicable, shall not be required to issue, amend or increase any Letter of
Credit or fund any Swingline Loans, unless such Issuing Bank or Swingline
Lender, as applicable, shall have entered into arrangements with the applicable
Borrowers or such Lender satisfactory to such Issuing Bank or Swingline Lender,
as applicable, to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrowers and, each Issuing Bank
and each Swingline Lender each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
L/C Exposure and Swingline Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Competitive Loans) as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Applicable
Share.
SECTION 2.23 Swingline Loans. (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Swingline
Lender agrees to make Swingline Loans in Euro to the Borrowers, at any time and
from time to time on and after the Second Amendment Effective Date and while the
Commitments remain in effect, in an amount that will not result in (i) the
Dollar Equivalent of the aggregate outstanding principal amount of the Swingline
Loans of such Swingline Lender exceeding its Swingline Commitment, (ii) the
Revolving Credit Exposure of any Lender exceeding the Commitment of such Lender
or (iii) the Aggregate Credit Exposure exceeding the Total Commitment; provided
that no Swingline Lender shall be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans. The failure of any Swingline Lender to make any
Swingline Loan shall not in itself relieve any other Swingline Lender of its
obligations hereunder (it being understood, however, that no Swingline Lender
shall be responsible for the failure of any other Swingline Lender to make any
Swingline Loan required to be made by such other Swingline Lender).
(b) In order to request a Swingline Loan from any Swingline Lender, the
applicable Borrower shall hand deliver or fax to the Administrative Agent a duly
completed Swingline Borrowing Request in the form of Exhibit A-6 not later than
10:00 a.m., Local Time, on the day of such proposed Swingline Loan. Such notice
shall be irrevocable and shall in each case specify (i) the name of the
applicable Borrower, (ii) the name of the applicable Swingline Lender(s), (iii)
the requested date of such Swingline Loan (which shall be a Business Day) and
the amount thereof requested to be made by the applicable Swingline Lender(s)
and (iv) the location and number of such Borrower’s account to which funds are
to be disbursed. The Administrative Agent will promptly advise the applicable
Swingline Lender(s) of any such Swingline Borrowing Request received from a
Borrower. The applicable Swingline Lender(s) shall, promptly after receipt of
such Swingline Borrowing Request from the Administrative Agent, make each
Swingline Loan


63

--------------------------------------------------------------------------------





available to the applicable Borrower by means of a wire transfer to the account
specified in the applicable Swingline Borrowing Request.
(c) Each Swingline Lender may by written notice given to the Administrative
Agent not later than 12:00 p.m., Local Time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the outstanding Swingline Loans made by such Swingline Lender. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Share of such Swingline Loan or Swingline Loans. Each Lender hereby
absolutely and unconditionally agrees, promptly upon receipt of notice as
provided above (and in any event, if such notice is received by 12:00 p.m.,
Local Time, on a Business Day, no later than 5:00 p.m., Local Time, on such
Business Day, and if received after 12:00 p.m., Local Time, on a Business Day,
no later than 10:00 a.m., Local Time, on the immediately succeeding Business
Day), to pay in Euro to the Administrative Agent, for the account of the
applicable Swingline Lender, such Lender’s Applicable Share of such Swingline
Loan or Swingline Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph (c) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph (c) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02(c) shall apply,
mutatis mutandis, to the payment obligations of the Lenders under this paragraph
(c)), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the applicable Borrower of any participations
in any Swingline Loan acquired pursuant to this paragraph (c), and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the applicable Swingline Lender. Any amounts received by any
Swingline Lender from the applicable Borrower (or other party on behalf of the
applicable Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph (c)
and to the applicable Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the applicable Swingline
Lender or to the Administrative Agent, as the case may be, if and to the extent
such payment is required to be refunded to the applicable Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph (c) shall not relieve the Borrowers of any default in the payment
thereof.
(d) Any Swingline Lender may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Swingline


64

--------------------------------------------------------------------------------





Lender and the successor Swingline Lender. The Administrative Agent shall notify
the Lenders of any such replacement of a Swingline Lender. At the time any such
replacement shall become effective, the applicable Borrowers shall pay all
unpaid interest accrued for the account of the replaced Swingline Lender
pursuant to Section 2.09(e). From and after the effective date of any such
replacement, (i) the successor Swingline Lender shall have all the rights and
obligations of the replaced Swingline Lender under this Agreement with respect
to Swingline Loans made thereafter and (ii) references herein to the term
“Swingline Lender” shall be deemed to refer to such successor or to any previous
Swingline Lender, or to such successor and all previous Swingline Lenders, as
the context shall require. After the replacement of a Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of a Swingline Lender under this
Agreement with respect to Swingline Loans made by it prior to its replacement,
but shall not be required to make additional Swingline Loans.
(e) Subject to the appointment and acceptance of a successor Swingline Lender,
any Swingline Lender may resign as a Swingline Lender at any time upon 30 days’
prior written notice to the Administrative Agent, the Company and the other
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with paragraph (d) of this Section.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to each of the Lenders as follows (it
being agreed that each Borrower other than the Company makes the following
representations only as to itself, but that the Company makes such
representations as to all the Borrowers):
SECTION 3.01.     Organization; Powers. Each Borrower and each of the
Significant Subsidiaries (a) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, (b)
has all requisite power and authority to own its property and assets and to
carry on its business as now conducted and as proposed to be conducted, (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not result in a Material
Adverse Effect, and (d) in the case of each Borrower, has the corporate power
and authority to execute, deliver and perform its obligations under the Loan
Documents and to borrow hereunder and thereunder.
SECTION 3.02.     Authorization. The execution, delivery and performance by each
Loan Party of each Loan Document to which it is or will be a party and the
Borrowings hereunder (collectively, the “Transactions”) (i) have been or, upon
execution and delivery thereof, will be duly authorized by all requisite
corporate action and (ii) will not (A) violate (x) any provision of any law,
statute, rule or regulation (including the Margin Regulations) or of the
certificate of incorporation or other constitutive documents or by-laws of such
Borrower, (y) any order of any Governmental Authority or (z) any provision of
any indenture, material agreement or other instrument to which any


65

--------------------------------------------------------------------------------





Borrower is a party or by which it or any of its property is or may be bound,
where such violation is reasonably likely to result in a Material Adverse
Effect, (B) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under any such indenture,
material agreement or other instrument, where such default is reasonably likely
to result in a Material Adverse Effect or (C) result in the creation or
imposition of any lien upon any property or assets of any Borrower.
SECTION 3.03.     Enforceability. This Agreement and each other Loan Document to
which any Loan Party is a party constitutes a legal, valid and binding
obligation of such Loan Party enforceable in accordance with its terms.
SECTION 3.04.     Governmental Approvals. No action, consent or approval of,
registration or filing with or other action by any Governmental Authority, other
than those which have been taken, given or made, as the case may be, is or will
be required with respect to any Borrower in connection with the Transactions.
SECTION 3.05.     Financial Statements. (a) The Company has heretofore furnished
to the Administrative Agent and the Lenders copies of its consolidated balance
sheet and statements of income, cash flow and retained earnings as of and for
the fiscal year ended December 31, 2013, and the fiscal quarters ended March 31,
2014, June 30, 2014, and September 30, 2014. Such financial statements present
fairly, in all material respects, the consolidated financial condition and the
results of operations of the Company and its subsidiaries as of such dates and
for such periods in accordance with GAAP.
(b) There has been no material adverse change in the consolidated financial
condition of the Company and the Subsidiaries taken as a whole from the
financial condition reported in the financial statements for the fiscal year
ended December 31, 2013, referred to in paragraph (a) of this Section.
SECTION 3.06.     Litigation; Compliance with Laws. (a) There are no actions,
proceedings or investigations filed or (to the knowledge of any Borrower)
threatened or affecting any Borrower or any Subsidiary in any court or before
any Governmental Authority or arbitration board or tribunal which question the
validity or legality of this Agreement, the Transactions or any action taken or
to be taken pursuant to this Agreement and no order or judgment has been issued
or entered restraining or enjoining any Borrower or any Subsidiary from the
execution, delivery or performance of this Agreement nor is there any other
action, proceeding or investigation filed or (to the knowledge of any Borrower
or any Subsidiary) threatened against any Borrower or any Subsidiary in any
court or before any Governmental Authority or arbitration board or tribunal
which would be reasonably likely to result in a Material Adverse Effect or
materially restrict the ability of any Borrower to comply with its obligations
under the Loan Documents.
(b) Neither any Borrower nor any Subsidiary is in violation of any law, rule or
regulation (including any law, rule or regulation relating to the protection of
the environment or to employee health or safety), or in default with respect to
any judgment, writ, injunction or decree of any Governmental Authority, where
such violation or default would be reasonably likely to result in a Material
Adverse Effect.


66

--------------------------------------------------------------------------------





(c) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Company or any Subsidiary has received notice of any claim with respect to
or is otherwise aware of any environmental liability to which it is or is
reasonably likely to become subject. The Company believes that the accounting
reserves maintained by it for possible asbestos-related liabilities and
reflected in the financial statements referred to in Section 3.05 are adequate
in all material respects based on facts and circumstances known to it on the
date hereof.
SECTION 3.07.     Federal Reserve Regulations. (a) Neither any Borrower nor any
Subsidiary that will receive proceeds of the Loans hereunder is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.
(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to refund indebtedness originally incurred for such
purpose, or for any other purpose which entails a violation of, or which is
inconsistent with, the provisions of the Margin Regulations. Not more than 25%
of the value of the assets subject to any restrictions on the sale, pledge or
other disposition of assets under this Agreement, any other Loan Document or any
other agreement to which any Lender or Affiliate of a Lender is party will at
any time be represented by Margin Stock.
SECTION 3.08.     Investment Company Act. No Borrower is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940 (the “1940 Act”).
SECTION 3.09.     Use of Proceeds. All proceeds of the Loans and Letters of
Credit shall be used for the purposes referred to in the recitals to this
Agreement and in accordance with the provisions of Section 3.07.
SECTION 3.10.     Full Disclosure; No Material Misstatements. None of the
representations or warranties made by any Borrower in connection with this
Agreement as of the date such representations and warranties are made or deemed
made, and neither the Confidential Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Borrower to the Administrative Agent or any Lender pursuant to
or in connection with this Agreement or the credit facilities established
hereby, contains or will contain any material misstatement of fact or omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were or will be made, not
misleading; provided that, with respect to forecasts or projected financial
information contained in the documents referred to above, the Company represents
only that such information was prepared in good faith based upon assumptions
believed by it to be reasonable at the time made and at the time so furnished
and as of the date hereof (it being understood that such forecasts and
projections may vary from actual results and that such variances may be
material).
SECTION 3.11.     Taxes. Each Borrower and each of the Significant Subsidiaries
has filed or caused to be filed all Federal, state and local tax returns which


67

--------------------------------------------------------------------------------





are required to be filed by it, and has paid or caused to be paid all taxes
shown to be due and payable on such returns or on any assessments received by
it, other than any taxes or assessments the validity of which is being contested
in good faith by appropriate proceedings, and with respect to which appropriate
accounting reserves have to the extent required by GAAP been set aside.
SECTION 3.12.     Employee Pension Benefit Plans. No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of FASB ASC Topic 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan by an amount that could reasonably be expected to result
in a Material Adverse Effect, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of FASB ASC Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans by an amount that could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.13.     Anti-Corruption Laws and Sanctions. The Company maintains and
will maintain in effect policies and procedures reasonably designed to ensure
compliance by the Company, the Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company and the Subsidiaries and, to the knowledge of the
Company, their respective officers, employees, directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Company, any Subsidiary or to the knowledge of the
Company, any of their respective directors, officers or employees, or (b) to the
knowledge of the Company, any agent of the Company or any Subsidiary that will
act in any capacity in connection with the credit facility established hereby,
is a Sanctioned Person. No Borrowing or use of the proceeds thereof will result
in a violation by any party hereto of Anti-Corruption Laws or applicable
Sanctions.
SECTION 3.14.     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE IV

CONDITIONS OF LENDING
The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to the Closing Date having occurred and
the satisfaction of the following conditions:
SECTION 4.01.     All Extensions of Credit. On the date of each Borrowing and on
the date of each issuance of a Letter of Credit:


68

--------------------------------------------------------------------------------





(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 or Section, 2.04 or 2.23, as applicable, or, in the
case of the issuance of a Letter of Credit, the applicable Issuing Bank shall
have been requested to issue such Letter of Credit as contemplated by Section
2.05.
(b) The representations and warranties set forth in Article III hereof (except
those contained in Sections 3.05(b) and 3.06(a)) shall be true and correct in
all material respects on and as of the date of such Borrowing or issuance of a
Letter of Credit with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects on and as of such earlier date.
(c) At the time of and immediately after such Borrowing or issuance of a Letter
of Credit no Event of Default or Default shall have occurred and be continuing.
Each Borrowing and issuance of a Letter of Credit shall be deemed to constitute
a representation and warranty by each Borrower on the date of such Borrowing or
issuance of a Letter of Credit as to the matters specified in paragraphs (b) and
(c) of this Section 4.01.
SECTION 4.02.     Effective Date. On the Effective Date:
(a) The Administrative Agent shall have received from each of the parties hereto
a counterpart of this Agreement signed by such party.
(b) The Administrative Agent shall have received favorable written opinions of
(i) Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the Company, to
the effect set forth in Exhibit C-1 hereto and (ii) Lori Marino, Chief
CorporateVice President, Deputy General Counsel and Corporate Secretary of the
Company, to the effect set forth in Exhibit C-2 hereto, each dated the Effective
Date and addressed to the Administrative Agent, the Lenders and the Issuing
Banks and satisfactory to the Lenders, the Administrative Agent and Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent.
(c) The Administrative Agent shall have received (i) a copy of the certificate
of incorporation, including all amendments thereto, of each Loan Party,
certified as of a recent date by the Secretary of State of its state of
incorporation, and a certificate as to the existence of the Company as of a
recent date from such Secretary of State; (ii) a certificate of the Secretary or
an Assistant Secretary of such Loan Party dated the Effective Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Loan Party as in effect on the Effective Date and at all times since a
date prior to the date of the resolutions described in (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Loan Party is a party and, in
respect of the Company, the Borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, (C)
that the certificate of incorporation referred to in clause (i) above has not
been amended since the date of the last amendment thereto shown on the


69

--------------------------------------------------------------------------------





certificate of existence furnished pursuant to such clause (i) and (D) as to the
incumbency and specimen signature of each officer executing this Agreement or
any other document delivered in connection herewith on behalf of such Loan
Party; and (iii) a certificate of another officer of such Loan Party as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to (ii) above.
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Company, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01 (without giving effect to the parenthetical in such paragraph (b)).
(e) The principal of and accrued and unpaid interest on any loans outstanding
under the Existing Credit Agreement shall have been paid in full, all other
amounts due under the Existing Credit Agreement shall have been paid in full,
all letters of credit issued under the Existing Credit Agreement shall have been
terminated or shall have become Existing Letters of Credit and the commitments
of the lenders and issuing banks under the Existing Credit Agreement shall have
been permanently terminated.
(f) The Administrative Agent shall have received all Fees and other amounts due
and payable for the accounts of the Lenders or for its own account on or prior
to the Effective Date and, to the extent invoiced prior to the Effective Date,
all fees, charges and disbursements of counsel that the Borrowers have agreed to
pay or reimburse.
(g) The Credit Parties shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.
SECTION 4.03.     First Borrowing by Each Borrowing Subsidiary. On or prior to
the first date on which Loans are made to or Letters of Credit are issued for
the benefit of any Borrowing Subsidiary:
(a) The Credit Parties shall have received the favorable written opinion of
counsel satisfactory to the Administrative Agent, addressed to the Credit
Parties and satisfactory to the Credit Parties and to Cravath, Swaine & Moore
LLP, counsel for the Administrative Agent, addressing such legal issues as the
Administrative Agent or such counsel may reasonably request.
(b) The Administrative Agent shall have received a copy of the Borrowing
Subsidiary Agreement executed by such Borrowing Subsidiary.
(c) It shall not be unlawful for such Subsidiary to become a Borrower hereunder
or for any Lender to make Loans or otherwise extend credit to such Subsidiary as
provided herein or for any Issuing Bank to issue Letters of Credit for the
account of such Subsidiary.
(d) The Credit Parties shall have received (i) all documentation and other
information required by bank regulatory authorities under applicable “know your


70

--------------------------------------------------------------------------------





customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act and (ii) such documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of such Borrowing Subsidiary, the authorization of the
Transactions insofar as they relate to such Borrowing Subsidiary and any other
legal matters relating to such Borrowing Subsidiary, its Borrowing Subsidiary
Agreement or such Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
ARTICLE V

AFFIRMATIVE COVENANTS
Each Borrower covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other amounts payable hereunder shall be
unpaid or any Letters of Credit have not been canceled or have not expired or
any amounts drawn thereunder have not been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, it will, and will cause
each of the Significant Subsidiaries to:
SECTION 5.01.     Existence. Do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence, rights and
franchises, except as expressly permitted under Section 6.01; provided, however,
that nothing in this Section shall prevent the abandonment or termination of the
existence, rights or franchises of any Significant Subsidiary or any rights or
franchises of any Borrower if such abandonment or termination is in the best
interests of the Borrowers and is not disadvantageous in any material respect to
the Lenders.
SECTION 5.02.     Business and Properties. Comply in all material respects with
all applicable laws, rules, regulations and orders of any Governmental Authority
(including any of the foregoing relating to the protection of the environment or
to employee health and safety), whether now in effect or hereafter enacted;
maintain in effect and enforce policies and procedures reasonably designed to
ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions; and at all times maintain and preserve all property
material to the conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith
may be properly conducted at all times.
SECTION 5.03.     Financial Statements, Reports, etc. In the case of the
Company, furnish to the Administrative Agent for distribution to each Lender:
(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and the related consolidated statements of income and cash flows showing
its consolidated financial condition as of the close of such fiscal year and the
consolidated results of its operations during such year, all audited by Deloitte
& Touche LLP or another independent registered public accounting firm of
recognized national standing selected by the Company and accompanied by an
opinion of such accountants (without a “going concern” or like qualification or
exception and without any qualification or exception as to


71

--------------------------------------------------------------------------------





the scope of such audit) to the effect that such consolidated financial
statements fairly present its financial condition and results of operations on a
consolidated basis in accordance with GAAP (it being agreed that the
requirements of this paragraph may be satisfied by the delivery pursuant to
paragraph (d) below of an annual report on Form 10-K containing the foregoing);
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related consolidated
statements of income, cash flow and stockholders’ equity, showing its
consolidated financial condition as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the then
elapsed portion of the fiscal year, all certified by one of its Financial
Officers as fairly presenting its financial condition and results of operations
on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments (it being agreed that the requirements of this paragraph may
be satisfied by the delivery pursuant to paragraph (d) below of a quarterly
report on Form 10-Q containing the foregoing);
(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying that, to the
best of such Financial Officer’s knowledge, no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.06 and 6.07;
(d) promptly after the same become publicly available, copies of all reports on
forms 10-K, 10-Q and 8-K filed by it with the SEC, or any Governmental Authority
succeeding to any of or all the functions of the SEC, or, in the case of the
Company, copies of all reports distributed to its shareholders, as the case may
be; and
(e) promptly, from time to time, such other information as any Lender shall
reasonably request through the Administrative Agent.
Information required to be delivered to the Administrative Agent pursuant to
this Section 5.03 shall be deemed to have been distributed to the Lenders if
such information, or one or more annual or quarterly reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the Securities and Exchange Commission at
http://www.sec.gov (and a confirming electronic correspondence shall have been
delivered or caused to be delivered to the Lenders providing notice of such
posting or availability). Information required to be delivered pursuant to this
Section 5.03 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
SECTION 5.04.     Insurance. Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers, and maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured


72

--------------------------------------------------------------------------------





against by extended coverage, as is customary with companies similarly situated
and in the same or similar businesses (it being understood that the Borrowers
and their Significant Subsidiaries may self-insure to the extent customary with
companies similarly situated and in the same or similar businesses).
SECTION 5.05.     Obligations and Taxes. Pay and discharge promptly when due all
material taxes, assessments and governmental charges imposed upon it or upon its
income or profits or in respect of its property, as well as all other material
liabilities, in each case before the same shall become delinquent or in default
and before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith by appropriate proceedings and adequate reserves
with respect thereto shall, to the extent required by GAAP, have been set aside.
SECTION 5.06.     Litigation and Other Notices. Give the Administrative Agent
prompt written notice of the following (which the Administrative Agent shall
promptly provide to the Lenders):
(a) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding
which is reasonably likely to result in a Material Adverse Effect;
(b) any Event of Default or Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto; and
(c) any change in any of the Ratings.
SECTION 5.07.     Maintaining Records; Access to Properties and Inspections.
Maintain financial records in accordance with GAAP and, upon reasonable notice,
at all reasonable times, permit any authorized representative designated by the
Administrative Agent or any Lender to visit and inspect the properties of the
Company and of any Significant Subsidiary and to discuss the affairs, finances
and condition of the Company and any Significant Subsidiary with a Financial
Officer of the Company and such other officers as the Company shall deem
appropriate.
SECTION 5.08.     Use of Proceeds. (a) Use the proceeds of the Loans only for
the purposes set forth in the recitals to this Agreement.
(b) Not request any Borrowing, and not use, and procure that the Subsidiaries
and its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any applicable Sanctions
by any party hereto.
SECTION 5.09.     Guarantee Requirement. If at any time more than 10 days after
the Closing Date the Company shall not have both (i) a Rating of at least BBB-
from S&P and (ii) a Rating of at least Baa3 from Moody’s (the failure of the
Company to


73

--------------------------------------------------------------------------------





have one or both of such Ratings being called a “Ratings Condition”), the
Company will, within 30 days, cause each of its direct or indirect Significant
Domestic Subsidiaries unconditionally to guarantee the Obligations under a
guarantee agreement reasonably satisfactory to the Administrative Agent (a
“Subsidiary Guarantee Agreement”). If, at any time when a Ratings Condition
shall exist, any Significant Domestic Subsidiary is formed or acquired, or any
Subsidiary becomes a Significant Domestic Subsidiary, the Company will, as
promptly as practicable, and in any event within 30 days (or such longer period
as the Administrative Agent may agree to in writing), notify the Administrative
Agent thereof and cause such Subsidiary unconditionally to guarantee the
Obligations under a Subsidiary Guarantee Agreement. At the time any Subsidiary
becomes a guarantor of the Obligations as required by this Section, the Company
shall furnish to the Administrative Agent such evidence (including a customary
opinion of counsel for the Company) as the Administrative Agent may reasonably
request of the power and authority of such Subsidiary to execute, deliver and
perform the applicable Subsidiary Guarantee Agreement.
ARTICLE VI

NEGATIVE COVENANTS
Each Borrower covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other amounts payable hereunder shall be
unpaid or any Letters of Credit have not been canceled or have not expired or
any amounts drawn thereunder have not been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, it will not, and will not
cause or permit any of the Subsidiaries to:
SECTION 6.01.     Priority Indebtedness. Create, incur, assume or permit to
exist any Priority Indebtedness other than:
(a) Indebtedness under the Loan Documents;
(b) Indebtedness existing on the date hereof and set forth on Schedule 6.01, and
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that no additional
Subsidiaries will be added as obligors or guarantors in respect of any
Indebtedness referred to in this clause (b) and no such Indebtedness shall be
secured by any additional assets (other than as a result of any Lien covering
after-acquired property in effect on the date hereof);
(c) Indebtedness of any Subsidiary to the Company or any other Subsidiary, or
Indebtedness of the Company to any Subsidiary; provided that no such
Indebtedness shall be assigned to, or subjected to any Lien in favor of, a
Person other than the Company or a Subsidiary;
(d) Indebtedness (including Capital Lease Obligations and obligations under
conditional sale or other title retention agreements) incurred to finance the
acquisition, construction or improvement of, and secured only by, any fixed or
capital


74

--------------------------------------------------------------------------------





assets acquired, constructed or improved by the Company or any Subsidiary, and
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or add additional Subsidiaries
as obligors or guarantors in respect thereof and that are not secured by any
additional assets; provided that such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets;
(e)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that such Indebtedness and any Liens securing the same exist at
the time such Person becomes a Subsidiary and are not created in contemplation
of or in connection with such Person becoming a Subsidiary, and any such Liens
do not extend to additional assets of the Company or any Subsidiary, and
extensions, renewals or replacements of any of the Indebtedness referred to
above in this clause that do not increase the outstanding principal amount
thereof or add additional Subsidiaries as obligors or guarantors in respect
thereof and that are not secured by any additional assets;
(f)    Indebtedness of any Foreign Subsidiary incurred after the date hereof,
the net proceeds of which are promptly dividended to the Company or one or more
Domestic Subsidiaries; provided that such Indebtedness is not secured by assets
of the Company or any Domestic Subsidiary; and
(g)    other Priority Indebtedness to the extent the sum, without duplication,
of (i) the aggregate amount thereof outstanding at any time and (ii) the
aggregate sales price for the assets transferred in all sale and lease-back
arrangements permitted under Section 6.03 and in effect at any time shall not
exceed the greater of (i) $175,000,000 and (ii) 7.5% of Consolidated Net
Tangible Assets; and
(h) Indebtedness in the form of commercial paper, and extensions, renewals or
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) Indebtedness permitted by this
clause (h) shall not be secured by any Liens on any assets of the Company or any
Subsidiary and (ii) the aggregate principal amount of Indebtedness at any time
outstanding under this clause (h) shall not exceed $500,000,000 (or the
equivalent thereof at the time of the incurrence of such Indebtedness).
SECTION 6.02.     Liens. Create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
(a) Permitted Encumbrances;
(b) Liens existing on the date hereof and set forth on Schedule 6.02, and
extensions or renewals of any such Liens that do not extend to additional assets
or increase the amount of the obligations secured thereby;
(c) any Lien securing indebtedness of a Subsidiary to the Company or another
Subsidiary or of the Company to a Subsidiary, provided that in the case of any


75

--------------------------------------------------------------------------------





sale or other disposition of such indebtedness by the Company or a Subsidiary,
such sale or other disposition shall be deemed to constitute the creation of
another Lien not permitted by this clause (c);
(d) Liens deemed to exist in connection with sale and lease-back transactions
permitted under Section 6.03;
(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure only Indebtedness
(including Capital Lease Obligations and obligations under conditional sale or
other title retention agreements) permitted by Section 6.01(d) and obligations
relating thereto not constituting Indebtedness and (ii) such Liens shall not
extend to any other asset of the Company or any Subsidiary (other than the
proceeds and products thereof); provided further that in the event purchase
money obligations are owed to any Person with respect to financing of more than
one purchase of any fixed or capital assets, such Liens may secure all such
purchase money obligations and may apply to all such fixed or capital assets
financed by such Person;
(f) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the date hereof prior to the time such Person becomes a Subsidiary (or is
so merged or consolidated); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (ii) such Lien shall not extend
to any other asset of the Company or any Subsidiary and (C) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary (or is so merged or consolidated) and
any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;
(g) sales of accounts receivable and interests therein pursuant to
Securitization Transactions constituting Priority Indebtedness permitted under
Section 6.01; and
(h) Liens securing other Priority Indebtedness to the extent such Priority
Indebtedness and such Liens are permitted under Section 6.01.
SECTION 6.03.     Sale and Lease‑Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred, except (a) any such arrangement entered into with
respect to a property within 180 days after the acquisition thereof and (b)
other such arrangements to the extent the sum, without duplication, of (ai) the
aggregate sales price for the assets transferred in all such arrangements in
effect at any time and (bii) the aggregate amount of Priority Indebtedness
permitted under Section 6.01(g) and outstanding at such time shall not


76

--------------------------------------------------------------------------------





exceed the greater of (iA) $175,000,000 and (iiB) 7.5% of Consolidated Net
Tangible Assets.
SECTION 6.04.     Fundamental Changes. (a) In the case of the Company or any
other Borrower, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions and
including by means of any merger or sale of capital stock or otherwise) all or
substantially all of its assets (whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing or would result from such transaction, (a) the Company or any
Borrower may merge or consolidate with any Person if (i) in the case of any such
merger involving the Company, the Company (or, in the case of a Permitted
Reorganization, the New Holding Company) is the surviving Person and (ii) in the
case of any other such Merger, a Borrower is the surviving Person, (b) any
Borrower other than the Company may sell, transfer, lease or otherwise dispose
of all or substantially all of its assets to, or liquidate or dissolve into, the
Company, and (c) the Company or any other Borrower may, directly or indirectly,
as part of or following a Permitted Reorganization, dispose of all or
substantially all its assets to, or liquidate or dissolve into, the New Holding
Company.
(b) Remain engaged primarily in businesses of the type conducted by the Company
and the Subsidiaries on the date of this Agreement and businesses reasonably
related thereto.
SECTION 6.05.     Restrictive Agreements. Directly or indirectly enter into,
incur or permit to exist any agreement or other arrangement that restricts (a)
the ability of the Company or any Subsidiary to create, incur or permit to exist
any Lien upon any of its assets to secure the Obligations or (b) the ability of
any Subsidiary to pay dividends or other distributions with respect to its
Equity Interests or to make or repay loans or advances to the Company or any
Subsidiary or to guarantee Indebtedness of the Company or any Subsidiary;
provided that (i) the foregoing shall not apply to (A) restrictions on and
conditions to the assignment of agreements between the Company or any Subsidiary
and any Governmental Authority or amounts owed under such agreements, including
those restrictions and conditions imposed by 31 USCS § 3727 and FAR Subpart 32.8
and any such assignments shall be in full compliance with 31 USCS § 3727 and FAR
Subpart 32.8 or any successor law or regulation, (B) other restrictions and
conditions imposed by law or by any Loan Document, (C) restrictions and
conditions existing on the date hereof identified on Schedule 6.05 (but shall
apply to any amendment or modification expanding the scope of any such
restriction or condition), or (D) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (ii) clause (a) of the foregoing
shall not apply to (A) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by clause (a) or (c) of the
definition of “Permitted Encumbrances” in Section 1.01 if such restrictions or
conditions apply only to the assets securing such Indebtedness or (B) customary
provisions in leases and other agreements


77

--------------------------------------------------------------------------------





restricting the assignment thereof and (iii) clause (b) of the foregoing shall
not apply to (A) customary restrictions and conditions contained in agreements
relating to the sale of any asset, provided that such restrictions and
conditions apply only to the asset that is to be sold, (B) restrictions and
conditions imposed by agreements relating to Indebtedness of any Subsidiary in
existence at the time such Subsidiary became a Subsidiary (but shall apply to
any amendment or modification expanding the scope of, any such restriction or
condition), provided that such restrictions and conditions apply only to such
Subsidiary or (C) restrictions and conditions imposed by agreements relating to
Indebtedness of Foreign Subsidiaries permitted under Section 6.01, provided that
such restrictions and conditions apply only to Foreign Subsidiaries.
SECTION 6.06.     Interest Coverage Ratio. Permit the Interest Coverage Ratio to
be less than 3.00 to 1.00.
SECTION 6.07.     Leverage Ratio. At any time permit the Leverage Ratio to be
greater than 3.00 to 1.00.
ARTICLE VII

EVENTS OF DEFAULT
In case of the happening of any of the following events (each an “Event of
Default”):
(a) any representation or warranty made or deemed made in or in connection with
the execution and delivery of this Agreement or the Borrowings or issuances of
Letters of Credit hereunder shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;
(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
(c) default shall be made in the payment of any interest on any Loan or L/C
Disbursement or any Fee or any other amount (other than an amount referred to in
paragraph (b) above) due hereunder, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five days;
(d) default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 5.01 or Article VI;
(e) default shall be made in the due observance or performance of any covenant,
condition or agreement contained herein or in any other Loan Document (other
than those specified in clauses (b), (c) or (d) above) and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Company;


78

--------------------------------------------------------------------------------





(f) the Company or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness
beyond the period of grace, if any, provided in the agreement or instrument
under which such Indebtedness was created, or (ii) fail to observe or perform
any other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any Material Indebtedness, or any other event
shall occur or condition shall exist, beyond the period of grace, if any,
provided in such agreement or instrument referred to in this clause (ii), if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Material Indebtedness or a trustee on its or their
behalf or the applicable counterparty to cause, an acceleration of the maturity
of such Indebtedness or a termination or similar event in respect thereof;
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company, or of a substantial part of the property or assets of
the Company or any Subsidiary with assets having gross book value in excess of
$50,000,000, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or for
a substantial part of the property or assets of the Company or any Subsidiary
with assets having gross book value in excess of $50,000,000 or (iii) the
winding up or liquidation of the Company or any Subsidiary with assets having
gross book value in excess of $50,000,000; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(h) the Company or any Subsidiary with assets having a gross book value in
excess of $50,000,000 shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or for a substantial part of the property or
assets of the Company or any Subsidiary with assets having a gross book value in
excess of $50,000,000, (iv) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or (vii)
take any action for the purpose of effecting any of the foregoing;
(i) one or more final judgments shall be entered by any court against the
Company or any of the Subsidiaries for the payment of money in an aggregate
amount in excess of $75,000,000 and such judgment or judgments shall not have
been paid, covered by insurance, discharged or stayed for a period of 60 days,
or a warrant of attachment or execution or similar process shall have been
issued or levied against property of the Company or any of the Subsidiaries to
enforce any such judgment or judgments;
(j) any guarantee purported to be created under Article IX of this Agreement or
any guarantee agreement delivered pursuant to Section 5.09 shall cease to


79

--------------------------------------------------------------------------------





be, or shall be asserted by any Loan Party not to be, in full force and effect,
except upon the consummation of any transaction permitted under this Agreement
as a result of which a Significant Domestic Subsidiary providing any such
guarantee ceases to be a Subsidiary;
(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or
(l) a Change in Control shall occur;
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder, shall
become due and payable without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived anything contained herein
to the contrary notwithstanding, (iii) require the Borrowers to deposit with the
Administrative Agent cash collateral in an amount equal to the aggregate L/C
Exposures to secure the Borrowers’ reimbursement obligations under Section 2.05;
and, in the case of any event with respect to any Borrower described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrowers
accrued hereunder shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding, and the Borrowers shall deposit with the Administrative Agent
cash collateral in an amount equal to the aggregate L/C Exposure to secure the
Borrowers’ reimbursement obligations under Section 2.05.
ARTICLE VIII

THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
Any bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally


80

--------------------------------------------------------------------------------





engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any Subsidiary that is communicated to or obtained by
any bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or wilful misconduct, as determined by a court of competent
jurisdiction by a final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Company, a Lender or
an Issuing Bank, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed, sent or otherwise authenticated by the proper Person.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.


81

--------------------------------------------------------------------------------





The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time by notifying the Lenders, the Issuing Banks and the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a Lender with an office in the United States of America, having a
combined capital and surplus of at least $500,000,000, or an Affiliate of any
such Lender. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable
by the Company to the successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.02, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent or as sub-agent, as the case may be.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or Issuing Bank, or
any of the Related Parties of any of the foregoing, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Issuing Bank, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or an Accession Agreement pursuant to which it shall become a
Lender


82

--------------------------------------------------------------------------------





hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Effective Date.
No Lender or Issuing Bank shall have any right individually to enforce any
guarantee of the Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Lenders and the Issuing Bank in accordance
with the terms thereof. Each Lender and each Issuing Bank will be deemed, by its
acceptance of the benefits of the guarantees of the Obligations provided under
the Loan Documents, to have agreed to the foregoing provisions.
Notwithstanding anything herein to the contrary, neither the Lead Arrangers nor
any Person named on the cover page of this Agreement as a Syndication Agent, a
Documentation Agent or a Joint Bookrunner shall have any duties or obligations
under this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or an Issuing Bank), but all such Persons shall have the
benefit of the indemnities provided for hereunder.
ARTICLE IX

GUARANTEE.
SECTION 9.01.     Guarantee. (a) The Company hereby irrevocably and
unconditionally guarantees to each Lender, each Affiliate of a Lender to which
any Obligations are owed, the Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration, by optional prepayment or otherwise) of all the
Obligations of each Subsidiary, in each case strictly in accordance with the
terms thereof (such Obligations being herein collectively called the “Guaranteed
Obligations”). The Company hereby further agrees that if any Subsidiary shall
fail to pay in full when due (whether at stated maturity, by acceleration, by
optional prepayment or otherwise) any of the Guaranteed Obligations, the Company
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. The Company further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection.
(b) The obligations of the Company under this Article IX are absolute and
unconditional irrespective of (i) the authorization, value, genuineness,
legality, validity, regularity or enforceability of any of the Guaranteed
Obligations, (ii) any modification, amendment or waiver of the terms of any of
the Guaranteed Obligations, (iii) any extension of time for performance or
waiver of performance of any covenant of any Subsidiary or any failure or
omission to enforce or delay in enforcing any right with regard to any of the
Guaranteed Obligations, (iv) any bankruptcy or insolvency of any Subsidiary, (v)
any exchange, surrender, release of any other guaranty of or security for any of
the Guaranteed Obligations, or (vi) any other circumstance whatsoever which may


83

--------------------------------------------------------------------------------





constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent hereof that the obligations of the Company hereunder shall
be absolute and unconditional under any and all circumstances.
(c)    The Company hereby expressly waives diligence, presentment, demand,
protest and all notices whatsoever with regard to any of the Guaranteed
Obligations and any requirement that the Administrative Agent or any Lender or
other Person exhaust any right, power or remedy or proceed against any
Subsidiary hereunder or under any other agreement or instrument or against any
other guarantor of or any security for any of the Guaranteed Obligations.
(d)    The Company further agrees that if payment in respect of any Guaranteed
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York and if, by reason of any law or regulation,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Guaranteed Obligation in such currency or at such
place of payment shall be impossible or, in the judgment of the Administrative
Agent or any Lender, not consistent with the protection of its rights or
interests, then, at the election of the Administrative Agent, the Company shall
make payment of such Guaranteed Obligation in Dollars (based upon the applicable
Exchange Rate in effect on the date of payment) and/or in New York, and shall
indemnify the Administrative Agent and each Lender or Affiliate of a Lender
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.
(e)    The guarantee in this Article IX shall be automatically reinstated if and
to the extent that for any reason any payment by or on behalf of any Subsidiary
in respect of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder(s) of any of the Guaranteed Obligations, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise.
(f)    Until the termination of the Commitments and the payment in full of the
Obligations, the Company agrees not to enforce any rights arising by way of
subrogation or contribution, whether arising by operation of law (including any
such right arising under the Bankruptcy Code) or otherwise, arising from any
payment by it pursuant to the provisions of this Article IX.
(g)    The Company agrees that, as between the Company on the one hand and the
Lenders and the Administrative Agent on the other hand, the Obligations of any
Subsidiary guaranteed under this Agreement shall be declared to be forthwith due
and payable, or may be deemed automatically to have been accelerated, as
provided in Article VII, for purposes of this Article IX notwithstanding any
stay, injunction or other prohibition (whether in a bankruptcy proceeding
affecting such Subsidiary or otherwise) preventing such declaration as against
such Subsidiary and that, in the event of such declaration or automatic
acceleration such obligations (whether or not due and payable by such
Subsidiary) shall forthwith become due and payable by the Company for purposes
of this Article IX.
(h)    The guarantee in this Article IX is a continuing guarantee and shall
apply to all Guaranteed Obligations whenever arising.(i)


84

--------------------------------------------------------------------------------





ARTICLE X

MISCELLANEOUS
SECTION 10.01.     Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or by electronic
communication, as follows:
(i) if to any Borrower, to ITT CorporationInc., 1133 Westchester Avenue, White
Plains, New York 10604, Attention of Thomas Scalera, Chief Financial Officer
(Fax No. 914-696-2960; E-mail: thomas.scalera@itt.com), as agent for such
Borrower;
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Wholesale
Loan Operations, 500 Stanton Christiana Road, Ops 2, Floor 03, Newark, DE 19713,
Attention of Suzie Coplin (Telephone: 302-634-5545; Fax: 302-634-8459; Email:
sue.a.coplin@jpmorgan.com) , with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, New York 10179, Attention of Brandt M. Grobeis
(Telephone: 212-270-2104; Email: brandt.m.grobeis@jpmorgan.com) and JPMorgan
Chase Bank, N.A., Loan and Agency Group (London) at 125 London Wall, Floor 9,
London, EC2Y 5AJ, United Kingdom, Attention of Loan and Agency London (Fax No.
+44 207 777 2360; Email: Loan_and_Agency_London@jpmorgan.com) Re: ITT
Corporation; and
(iii) if to any Issuing Bank, to it at its address (or fax number or e-mail
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Company (or, in the absence of any such notice, to
the address (or fax number or e-mail address) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof);
(iv) if to any other Lender, to it at its address (or fax number or e-mail
address) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in this clause (a) and paragraph (b) below shall be effective as provided in
such paragraph.
(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative


85

--------------------------------------------------------------------------------





Agent or the Company may be delivered or furnished by electronic communications
pursuant to procedures approved by the recipient thereof prior thereto; provided
that approval of such procedures may be limited or rescinded by any such Person
by notice to each other such Person.
(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.
(d) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available”. Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Loan Parties, any Lender, any Issuing Bank or any other Person for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform.
SECTION 10.02.     Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrowers herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and the Issuing Banks and shall survive the making by the Lenders of the
Loans and issuance of Letters of Credit regardless of any investigation made by
the Lenders or the Issuing Banks or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement is outstanding and
unpaid, any Letter of Credit is outstanding or the Commitments have not been
terminated. The provisions of Sections 2.14, 2.16, 2.20 and 10.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of any Letter of Credit, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement, or any investigation made by or on behalf of the
Administrative Agent or any Lender.
SECTION 10.03.     Binding Effect. This Agreement shall become effective on the
Effective Date and when it shall have been executed by the Company and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof (telecopied or otherwise) which, when taken together, bear the
signature of each Lender, and thereafter shall be binding upon and inure to the
benefit of the parties hereto


86

--------------------------------------------------------------------------------





and their respective successors and assigns, except that the Borrowers shall not
have the right to assign any rights hereunder or any interest herein without the
prior consent of all the Lenders.
SECTION 10.04.     Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any party that are contained in this Agreement shall bind and
inure to the benefit of its successors and assigns.
(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) such assignment shall be subject to the prior written consent
(not to be unreasonably withheld or delayed) of: (1) the Company, unless (x) the
assignee is a Lender, an Affiliate of a Lender or an Approved Fund, or (y) an
Event of Default has occurred and is continuing; provided that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof, (2) the Administrative Agent, and (3) each
Issuing Bank and each Swingline Lender, (ii) the parties to each such assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, and a processing and recordation fee of $3,500, (iii) the assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire, (iv) the amount of the Commitment assigned
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, except in the event that the amount of the Commitment of such
assigning Lender remaining after such assignment shall be zero or if such
assignee is a Lender, an Affiliate of a Lender or an Approved Fund, and (v)
without providing (1) prior notice to the Administrative Agent and (2)
information reasonably requested by the Administrative Agent so that it may
comply with information reporting requirements under the Code, no assignment
shall be made to a prospective assignee that bears a relationship to any
Borrower described in Section 108(e)(4) of the Code. Upon acceptance and
recording pursuant to paragraph (e) of this Section, from and after the
effective date specified in each Assignment and Assumption, which effective date
shall be at least five Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement and (B) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto (but shall continue to be entitled to the benefits of Sections
2.14, 2.16, 2.20 and 10.05, as well as to any Fees accrued for its account
hereunder and not yet paid)). Notwithstanding the foregoing, any Lender
assigning its rights and obligations under this Agreement may retain any
Competitive Loans made by it outstanding at such time, and in such case shall
retain its rights hereunder in respect of any Loans so retained until such Loans
have been repaid in full in accordance with this Agreement.


87

--------------------------------------------------------------------------------





(c) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim, (ii) except
as set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto or the financial condition of the Borrowers or the performance or
observance by the Borrowers of any obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Assumption; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.03 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.
(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices in The City of New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and the principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive in the absence of manifest error and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers and each other party hereto, at any reasonable
time and from time to time upon reasonable prior notice.
(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above and the written consent of the Company to such assignment
(if required under paragraph (a) above), the Administrative Agent shall (i)
accept such Assignment and Assumption and (ii) record the information contained
therein in the Register. Each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have


88

--------------------------------------------------------------------------------





represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.
(f) Each Lender may sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) each Participant shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if it
were the selling Lender (and limited to the amount that could have been claimed
by the selling Lender had it continued to hold the interest of such
Participant), except that all claims made pursuant to such Sections shall be
made through such selling Lender, (iv) the Borrowers, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such selling Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) without providing (1) prior notice to
the Administrative Agent and (2) information reasonably requested by the
Administrative Agent so that it may comply with information reporting
requirements under the Code, no participation shall be made to a prospective
Participant that bears a relationship to any Borrower described in Section
108(e)(4) of the Code. In no event shall a Lender that sells a participation
agree with the Participant to take or refrain from taking any action hereunder
except that such Lender may agree with the Participant that it will not, without
the consent of the Participant, agree to (i) increase or extend the term of such
Lender’s Commitment, or extend the time or waive any requirement for the
reduction or termination, of such Lender’s Commitment, (ii) extend the date
fixed for the payment of principal of or interest on the related Loans or any
portion of any fee hereunder payable to the Participant, (iii) reduce the amount
of any such payment of principal or (iv) reduce the rate at which interest is
payable thereon, or any fee hereunder payable to the Participant, to a level
below the rate at which the Participant is entitled to receive such interest or
fee. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers (solely for tax purposes),
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to


89

--------------------------------------------------------------------------------





the Borrowers furnished to such Lender; provided that, prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement for the benefit of the Company whereby
such assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of any such information.
(h) The Borrowers shall not assign or delegate any rights and duties hereunder
without the prior written consent of all Lenders.
(i) Any Lender may at any time pledge all or any portion of its rights under
this Agreement to a Federal Reserve Bank or any central bank; provided that no
such pledge shall release any Lender from its obligations hereunder or
substitute any such Bank for such Lender as a party hereto. In order to
facilitate such an assignment to a Federal Reserve Bank, each Borrower shall, at
the request of the assigning Lender, duly execute and deliver to the assigning
Lender a promissory note or notes evidencing the Loans made to such Borrower by
the assigning Lender hereunder in the form of Exhibit F.
SECTION 10.05.     Expenses; Indemnity. (a) The Borrowers agree to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the Lead
Arrangers and the Joint Bookrunners named on the cover of this Agreement and
their Affiliates in connection with the arrangement and syndication of the
credit facility established hereby and the preparation, negotiation, execution
and delivery of the Loan Documents (and all related commitment or fee letters)
or in connection with any amendments, modifications or waivers of the provisions
hereof or thereof, or incurred by the Administrative Agent, any Issuing Bank,
any Swingline Lender or any other Lender in connection with the administration,
enforcement or protection of their rights in connection with the Loan Documents
(including all such out-of pocket expenses incurred during any workout or
restructuring) or in connection with the Loans made or Letters of Credit issued
hereunder, including the reasonable fees and disbursements of counsel for the
Administrative Agent and each Lead Arranger and Joint Bookrunner or, in the case
of enforcement or protection of their rights, the Issuing Banks, the Swingline
Lenders and the other Lenders (which, in the case of preparation, negotiation,
execution, delivery and administration of the Loan Documents, but not the
enforcement or protection of rights thereunder, shall be limited to a single
counsel for the Administrative Agent, the Lead Arrangers and the Joint
Bookrunners).
(b) The Borrowers agree to indemnify the Administrative Agent, the Lead
Arrangers, the Syndication Agent and the Joint Bookrunners named on the cover
page of this Agreement, the Issuing Banks, each Lenderthe Swingline Lenders, the
other Lenders, each of their Affiliates and the respective directors, officers,
employees and agents of any of the foregoing (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related reasonable expenses, including
reasonable counsel fees and expenses, incurred by or asserted against any
Indemnitee arising out of (i) the arrangement and syndication of the credit
facility established hereby and the preparation, negotiation, execution and
delivery of the Loan Documents (and all related commitment or fee letters) or
consummation of the transactions contemplated thereby, (ii) the use of


90

--------------------------------------------------------------------------------





the proceeds of the Loans or issuance of Letters of Credit (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit) or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, regardless of whether initiated by any third party or by any
Borrower and whether or not any Indemnitee is a party thereto and whether based
on contract, tort or any other theory; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or wilful misconduct of such Indemnitee.
(c) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any investigation
made by or on behalf of the Administrative Agent, the Issuing Banks or any
Lender. All amounts due under this Section shall be payable on written demand
therefor.
(d) Notwithstanding any other provision, this Section 10.05 shall not apply with
respect to any matters, liabilities or obligations relating to Taxes.
(e) To the fullest extent permitted by applicable law, no Borrower shall assert,
and each Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or Letter of Credit or the use of the proceeds thereof.
SECTION 10.06.     APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
SECTION 10.07.     Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Issuing Banks or any Lender in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand


91

--------------------------------------------------------------------------------





on any Borrower or any Subsidiary in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders; provided that no such agreement shall
(i) increase the Commitment or L/C Exposure of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or L/C
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the date of any scheduled payment of the principal amount of any Loan
or L/C Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17, or change any other
provision of any Loan Document in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change Section 10.04(h), (vi) release the Company from its obligations under
Section 5.09 or Article IX, or release substantially all the Significant
Domestic Subsidiaries from their obligations under any Subsidiary Guarantee
Agreements, or limit the liability of the Company under Article IX or of
substantially all the Significant Domestic Subsidiaries under such Subsidiary
Guarantee Agreements, without the written consent of each Lender, or (vii)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the, any
Issuing Bank or any Swingline Lender hereunder without the prior written consent
of the Administrative Agent or the, such Issuing Bank or such Swingline Lender,
as the case may be. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrowers, the Required Lenders and the Administrative Agent (and, if its rights
or obligations are affected thereby, theeach Issuing Bank and each Swingline
Lender) if (i) by the terms of such agreement the Commitment of each Lender not
consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.
SECTION 10.08.     Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof, including the commitments of the
Lenders and, if applicable, their Affiliates under any commitment letter and any
commitment advices submitted by them in connection with the credit facility
established hereby (but do not supersede any other provisions of any such
commitment letter or fee letter (or any separate letter agreements with respect
to fees payable to the Administrative Agent or any Issuing Bank) that do not by
the terms of such documents terminate upon the


92

--------------------------------------------------------------------------------





effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). Nothing in this Agreement, expressed or implied, is intended
to confer upon any party other than the parties hereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
SECTION 10.09.     Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 10.10.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.
SECTION 10.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 10.12.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or obligations of the Company and any Borrowing Subsidiary now or
hereafter existing under any Loan Document held by such Lender, irrespective of
whether or not such Lender shall have made any demand thereunder and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Company and the Administrative Agent after such setoff and application made by
such Lender, but the failure to give such notice shall not affect the validity
of such setoff and application. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 10.13.     JURISDICTION; CONSENT TO SERVICE OF PROCESS. (A) EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY LETTER OF CREDIT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN


93

--------------------------------------------------------------------------------





SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(B) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
THEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENT IN ANY NEW YORK STATE OR FEDERAL COURT.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(C) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.
SECTION 10.14.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATION IN THIS SECTION.
SECTION 10.15.     Borrowing Subsidiaries. The Company may at any time and from
time to time designate any Subsidiary as a Borrowing Subsidiary by delivery to
the Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company. As soon as practicable upon receipt thereof, the
Administrative Agent shall post a copy of such Borrowing Subsidiary Agreement
for review by the Lenders. Each Borrowing Subsidiary Agreement shall become
effective on the date 10 Business Days after it has been posted by the
Administrative Agent (but in no event before the fifth Business Day after the
receipt by any Lender of any information reasonably requested by it under the
USA Patriot Act or other “know-your-customer” laws not later than the third
Business Day after the posting date of such Borrowing Subsidiary Agreement),
unless prior thereto the Administrative Agent shall have received


94

--------------------------------------------------------------------------------





written notice from any Lender (a) that it is unlawful under Federal or
applicable state or foreign law for such Lender to make Loans or otherwise
extend credit to or do business with such Subsidiary as provided herein or (b)
solely with respect to such Subsidiaries that are organized under the laws of a
jurisdiction outside of the United States of America, that such Lender is
restricted by operational or administrative procedures or other applicable
internal policies from extending credit under this Agreement to Persons in the
jurisdiction in which such Subsidiary is located (a “Notice of Objection”), in
which case such Borrowing Subsidiary Agreement shall not become effective until
such time as such Lender withdraws such Notice of Objection or ceases to be a
Lender hereunder. Upon the effectiveness of a Borrowing Subsidiary Agreement as
provided in the preceding sentence, the applicable Subsidiary shall for all
purposes of this Agreement be a Borrowing Subsidiary and a party to this
Agreement. In the event that a Lender submits a Notice of Objection, the Company
shall have the right, upon notice to such Lender and the Administrative Agent,
to require such Lender to transfer and assign without recourse (in accordance
with and subject to the restrictions contained in Section 10.04) all interests,
rights and obligations contained hereunder to another financial institution
which shall assume such obligations; provided that (i) no such assignment shall
conflict with any law, rule or regulation or order of any Governmental Authority
and (ii) the assignee or the applicable Borrowers, as the case may be, shall pay
to the affected Lender in immediately available funds on the date of such
assignment the principal of and interest accrued to the date of payment on the
Loans made, and participations in L/C Disbursements acquired, by it hereunder
and all other amounts accrued for its account or owed to it hereunder. Upon the
execution by the Company and a Borrowing Subsidiary and delivery to the
Administrative Agent of a Borrowing Subsidiary Termination with respect to such
Borrowing Subsidiary, such Borrowing Subsidiary shall cease to be a Borrowing
Subsidiary hereunder; provided that no Borrowing Subsidiary Termination will
become effective as to any Borrowing Subsidiary (other than to terminate such
Borrowing Subsidiary’s right to obtain further Loans or Letters of Credit under
this Agreement) at a time when any principal of or interest on any Loan to such
Borrowing Subsidiary or any Letter of Credit issued for the account of such
Borrowing Subsidiary shall be outstanding hereunder. Promptly following receipt
of any Borrowing Subsidiary Termination, the Administrative Agent shall send a
copy thereof to each Lender.
SECTION 10.16.     Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
(b) The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency,


95

--------------------------------------------------------------------------------





the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if the amount of the Agreement Currency so purchased is less than the
sum originally due to the Applicable Creditor in the Agreement Currency, the
Borrowers agree, as a separate obligation and notwithstanding any such judgment,
to indemnify the Applicable Creditor against such loss. The obligations of the
Borrowers contained in this Section 10.16 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.
SECTION 10.17.     USA PATRIOT Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify the Loan Parties in
accordance with its requirements.
SECTION 10.18.     No Fiduciary Relationship. The Company, on behalf of itself
and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Company, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.
SECTION 10.19.     Non-Public Information. (a) Each Lender acknowledges that all
non-public information, including requests for waivers and amendments, furnished
by the Company or the Administrative Agent pursuant to or in connection with, or
in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender hereby advises the Company and
the Administrative Agent that (i) it has developed compliance procedures
regarding the use of MNPI and that it will handle MNPI in accordance with such
procedures and applicable law, including Federal, state and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.
(b) Each Borrower and each Lender acknowledges that, if information furnished by
any Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that such Borrower has indicated
as containing MNPI solely on that portion of the Platform designated for
representatives of Lenders that are willing to receive MNPI and (ii) if such
Borrower has not indicated whether any information furnished by it pursuant to
or in connection with this Agreement contains MNPI, the Administrative Agent
reserves the right to post such information solely on that portion of the
Platform designated for representatives of Lenders that are willing to receive
MNPI. Each Borrower agrees to clearly designate all information provided to the
Administrative Agent that constitutes MNPI, and the Administrative Agent shall
be


96

--------------------------------------------------------------------------------





entitled to rely on any such designation without liability or responsibility for
the independent verification thereof.
SECTION 10.20.     Release of Subsidiary Guarantees. (a) A Subsidiary shall
automatically be released from its obligations under any Subsidiary Guarantee
Agreement upon the consummation of any transaction permitted by this Agreement
as a result of which such Subsidiary ceases to be a Subsidiary. A Subsidiary
shall also be released from its obligations under any Subsidiary Guarantee
Agreement (subject to the requirement that it again become a guarantor of the
Obligations if required under Section 5.09) if the following conditions have
been satisfied:
(i) the Company shall have both (i) a Rating of at least BBB- from S&P and (ii)
a Rating of at least Baa3 from Moody’s;
(ii) no Default or Event of Default shall have occurred and be continuing; and
(iii) the Company shall have requested the release of such Subsidiary from its
obligations under such Subsidiary Guarantee Agreement and shall have delivered
to the Administrative Agent a certificate, executed on behalf of the Company by
a Responsible Officer, confirming the satisfaction of the Conditions set forth
in the preceding clauses (i) and (ii).
In connection with any release pursuant to this Section, the Administrative
Agent is hereby authorized to execute and deliver all such documents as the
Company shall reasonably request to evidence such release. Any execution and
delivery of documents pursuant to this paragraph shall be without recourse to or
warranty by the Administrative Agent.
SECTION 10.21.     Permitted Reorganization. (a) Notwithstanding any other
provision of this Agreement, the Company may, on not less than 30 Business Days’
(or such shorter period as the Administrative Agent may agree) notice to the
Administrative Agent (which notice shall refer to this Section 10.21), become a
wholly-owned subsidiary of a corporation newly organized under the laws of a
jurisdiction in the United States (the “New Holding Company”) by means of a
merger of the Company into a newly-organized subsidiary (organized under the
laws of a jurisdiction in the United States) of the New Holding Company or
another transaction or series of transactions that achieves the same result,
subject, however, to the satisfaction of the following conditions:
(i) Not later than the second Business Day following the date on which the
Company becomes a subsidiary of the New Holding Company, the New Holding Company
shall execute and deliver to the Administrative Agent an instrument of
assumption reasonably satisfactory to the Administrative Agent (the “Instrument
of Assumption”) pursuant to which it shall assume all the obligations of the
Company under this Agreement and the other Loan Documents.
(ii) Prior to the effectiveness of the assumption referred to in the preceding
clause (a), no assets of the Company shall be transferred to the New Holding


97

--------------------------------------------------------------------------------





Company, and the assets of the New Holding Company shall consist solely of the
issued and outstanding capital stock of the Company.
(iii) The Administrative Agent shall have received documents of the types
referred to in Section 4.02(c) evidencing the corporate power and authority of
the New Holding Company to become a party to and perform its obligations under
this Agreement.
(iv) The Administrative Agent shall have received one or more favorable written
opinions of counsel to the New Holding Company, reasonably satisfactory in form
and substance to the Administrative Agent, covering as to the New Holding
Company the matters covered by the opinions delivered pursuant to Section
4.02(b) and such other matters as the Administrative Agent may reasonably
request.
(v) The Administrative Agent shall have received a certificate, dated the
effective date of the assumption referred to in the preceding clause (a) and
signed by a Financial Officer of the Company, confirming compliance with the
conditions precedent set forth in paragraphs (b) and (c) of Section 4.01 (with
all references in such paragraphs to a Borrowing being deemed to refer to such
assumption and without giving effect to the parenthetical in such paragraph
(b)).
(vi) The Credit Parties shall have received all documentation and other
information with respect to the New Holding Company required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.
(vii) If a Ratings Condition shall exist, the Administrative Agent shall have
received a Subsidiary Guarantee Agreement executed and delivered by the Company.
(b) Upon the execution and delivery to the Administrative Agent of the
Instrument of Assumption and the satisfaction of the conditions set forth in the
preceding paragraph (a), the New Holding Company shall become a party to this
Agreement, shall succeed to and assume all the rights and obligations of the
Company under this Agreement and the other Loan Documents (including all
obligations in respect of outstanding Loans and Letters of Credit borrowed by or
issued for the account of the Company) and shall thenceforth, for all purposes
of this Agreement and the other Loan Documents (other than Section 6.04(c), this
Section 10.21 and the definition of “Permitted Reorganization”), be the
“Company” and a Borrower, and the corporation identified as the “Company” in the
heading of this Agreement (ITT Corporation, an Indiana corporation) shall be a
Subsidiary of the New Holding Company.
(c) In connection with the transactions referred to in this Section, the Lenders
agree that the Administrative Agent and the Company may, without the consent of
any other party, effect such technical and conforming amendments to this
Agreement as they shall agree to be appropriate to reflect the substitution of
the New Holding Company as the “Company” hereunder and otherwise to give effect
to the intent of this


98

--------------------------------------------------------------------------------





Section. A copy of any amendment effected pursuant to this paragraph (c) shall
be promptly made available to each Lender.
SECTION 10.22.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.






99

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


ITT CORPORATION, as Borrower,
by
 
 
 
 
Name:
 
Title:





[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
by
 
 
 
 
Name:
 
Title:





[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------





SIGNATURE PAGE TO ITT CORPORATION
CREDIT AGREEMENT DATED AS OF , 2014






Lender: __________________________,
by
 
 
 
Name:
 
Title:



For any Lender requiring a second signature line:
by
 
 
 
Name:
 
Title:





[ITT Corporation Credit Agreement Signature Page]



--------------------------------------------------------------------------------






EXHIBIT A-6
Exhibit A-6 to the Amended Credit Agreement





--------------------------------------------------------------------------------






EXHIBIT A-6
[FORM OF]


SWINGLINE BORROWING REQUEST


JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders referred to below,
383 Madison Avenue
New York, NY 10179


[Date]
Attention: [ ]


Ladies and Gentlemen:


The undersigned, ____________________________ (the “Borrower”), refers to the
Five-Year Competitive Advance and Revolving Credit Facility Agreement dated as
of November 25, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among ITT Inc., the Borrowing
Subsidiaries party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The Borrower hereby
gives you notice pursuant to Section 2.23 of the Credit Agreement that it
requests a Swingline Loan under the Credit Agreement, and in that connection
sets forth below the terms on which such Swingline Loan is requested to be made:


(A)    Swingline Lender(s):
______________________________________________________


(B)    Date of Swingline Loan (which is a Business Day):
______________________________


(C)    Principal amount of Swingline Loan:1 €
_______________________________________


(D)    Location and Number of Borrower’s Account(s) for Disbursement of Funds:
___________________________
___________________________
___________________________
___________________________
___________________________


Upon acceptance of any or all of the Swingline Loans made by the Swingline
Lender(s) in response to this request, the Borrower shall be deemed to have
represented and warranted that the conditions to lending specified in Section
4.01(b) and (c) of the Credit Agreement have been satisfied.


[Signature Page Follows]


________________________________
1 An integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum (or the remaining balance of the Commitments), and subject to the
requirements of Section 2.23.

--------------------------------------------------------------------------------






Very truly yours,
[NAME OF BORROWER]
by
 
 
 
 
Name:
 
Title: [Financial Officer]










--------------------------------------------------------------------------------






SCHEDULE 2.23
Swingline Lenders and Swingline Commitments
Swingline Lender
Swingline Commitment
JPMorgan Chase Bank, N.A.
$64,375,000.00
Citibank, N.A.
$64,375,000.00
Barclays Bank PLC
$64,375,000.00
Wells Fargo Bank, National Association
$64,375,000.00
BNP Paribas
$47,500,000.00
The Royal Bank of Scotland plc
$37,500,000.00
ING Bank N.V., Dublin Branch
$27,500,000.00
Intesa Sanpaolo, S.p.A.
$27,500,000.00
Commerzbank AG, New York Branch
$27,500,000.00
Total
$425,000,000.00






